Slip Op. 20-174

            UNITED STATES
     COURT OF INTERNATIONAL TRADE

                Court No. 19-00055

      HUNG VUONG CORPORATION, et al.,
                     Plaintiffs,
                         v.
                 UNITED STATES,
                     Defendant,
                        and
     CATFISH FARMERS OF AMERICA, et al.,
               Defendant-Intervenors.

           Before: M. Miller Baker, Judge

             OPINION AND ORDER

[Plaintiffs’ motion for judgment on the agency record
is granted in part and denied in part. The Court re-
mands to Commerce for further proceedings consistent
with this opinion.]

                              Dated: December 3, 2020

Robert L. LaFrankie, Crowell & Moring LLP of Wash-
ington, DC, argued for Plaintiffs.

Kara M. Westercamp, Trial Attorney, Commercial Lit-
igation Branch, Civil Division, U.S. Department of
Justice of Washington, DC, argued for Defendant.
Court No. 19-00055                                  Page 2
With her on the brief were Joseph H. Hunt, Assistant
Attorney General; Jeanne E. Davidson, Director; Pa-
tricia M. McCarthy, Assistant Director. Of counsel on
the brief was Ian A. McInerney, Attorney, Office of the
Chief Counsel for Trade Enforcement and Compliance,
U.S. Department of Commerce of Washington, DC.

Jonathan M. Zielinski, Cassidy Levy Kent (USA) LLP
of Washington, DC, argued for Defendant-Intervenors.
With him on the brief were James R. Cannon, Jr., and
Jeffrey B. Denning.

    Baker, Judge: In some quarters, the humble catfish
has a bad reputation. It’s ugly, often maligned as a
“bottom-feeder,” and with fins that sting, it’s not so
easy to remove from a fishing line intended for state-
lier fish.1 But as reported in the newspaper of record,
the ugly, ungainly, and prickly catfish is, in fact, a del-
icacy. Craig Claiborne, “Catfish, Long a Southern Del-
icacy, Branches Out,” N.Y. Times, Nov. 11, 1981, at C6.
As a result, commercial catfish farming is a big busi-
ness in this country.

   Indeed, the demand for catfish is so great that for-
eign producers have entered the domestic market.
Some of those producers are in Vietnam. In 2003, the
Commerce Department determined that “catfish”2

1   Use of pliers is highly recommended.
2 In 2002, Congress amended the Federal Food, Drug, and
Cosmetic Act to provide that “the term ‘catfish’ may only be
considered to be a common or usual name (or part thereof)
for fish classified within the family Ictaluridae” and, fur-
ther, that “only labeling or advertising for fish classified
within that family [i.e., Ictaluridae] may include the term
Court No. 19-00055                                 Page 3
produced in Vietnam and exported to this country
were dumped in the U.S., i.e., sold in the U.S. at below
the normal sales price in Vietnam,3 and Commerce im-
posed import duties.

   Under the statutory and administrative scheme,
antidumping duties can be reviewed once per year and
may be adjusted (upwards or downwards) as to partic-
ular entities. This litigation stems from the 14th such
review4 of the antidumping order as to certain frozen
fish fillets from Vietnam.




‘catfish.’ ” 21 U.S.C. § 321d(a)(1)(A)–(B). The Vietnamese-
produced fish at issue in this case are of the species pan-
gasius and thus may not legally be marketed in the United
States under the name “catfish.” Nevertheless, the domes-
tic market apparently perceives the Vietnamese species as
functionally equivalent to homegrown catfish.
3 As explained further below, determining the “normal”
sales price in a country with a non-market economy such
as Vietnam adds another layer of complexity in antidump-
ing cases.
4 Lest the reader unfamiliar with trade law conclude “14th
administrative review” suggests this case is an administra-
tive law version of Jarndyce v. Jarndyce, fear not. On the
anniversary of an antidumping order, various affected par-
ties (e.g., foreign producers and exporters and domestic
competitors) may request an “administrative review” to de-
termine the actual assessment rates as to particular sub-
ject merchandise for the preceding twelve-month period.
See infra Statutory and Regulatory Background Part B. In
short, each review is distinct, factually and legally, from
any preceding review(s) and is best understood as periodic
maintenance of the original antidumping order.
Court No. 19-00055                                           Page 4
   In that review, Commerce found that it could not
verify information submitted by the Vietnamese pro-
ducer and that the administrative record was other-
wise incomplete in several respects. Commerce further
found that these information deficiencies resulted
from the producer’s failure to cooperate to the best of
its ability and therefore supplied the missing infor-
mation by assuming facts most adverse to the pro-
ducer, which resulted in the highest possible import
duty.

   The Vietnamese producer then brought this action
challenging Commerce’s decision. After briefing and
argument on the producer’s motion for judgment on
the agency record, the Court grants the motion in part,
denies the motion in part, and remands for further
proceedings consistent with this opinion.

                     Table of Contents

Statutory and Regulatory Background........................6
   A. Antidumping Orders ...........................................6
   B. The Administrative Review Process ..................8
      1. Purpose of the review ....................................8
      2. Selection of respondents ................................9
      3. Verification of respondents’ answers ......... 11
      4. “Adverse facts available” ............................ 12
   C. Reviews Involving Non-Market Economies.... 18
      1. Factors of production .................................. 19
      2. Control numbers ......................................... 21
      3. Country-wide versus separate rates .......... 22
Court No. 19-00055                                                      Page 5
Factual and Procedural Background ........................ 23
    A. The Review ....................................................... 24
         1. Commerce preliminarily assigned
             Hung Vuong a $0.00 dumping margin. ..... 25
         2. Commerce issued supplemental
             questionnaires and conducted
             verification in Vietnam. .............................. 26
         3. Commerce issued its final decision
             and assigned Hung Vuong a $3.87/kg
             dumping margin after applying facts
             available with an adverse inference. ......... 27
    B. This Lawsuit .................................................... 29
Jurisdiction and Standard of Review ....................... 29
Analysis ...................................................................... 30
I. Hung Vuong Fails to Overcome the
    Presumption That Commerce Acted
    in Good Faith. ....................................................... 30
II. The Court Sustains in Part and Remands
     in Part Commerce’s Determination to Apply
     Facts Otherwise Available with an Adverse
     Inference. ............................................................... 35
    A. Failure to Retain Source Documents .............. 36
         1. Commerce’s findings ................................... 37
         2. The administrative record permitted
             Commerce to apply facts otherwise
             available with an adverse inference
             as to the failure to retain source
             documents.................................................... 41
    B. Hung Vuong’s Relationship with
        Customers......................................................... 52
         1. Commerce’s findings ................................... 54
Court No. 19-00055                                                      Page 6
         2. Commerce must reconsider its
             application of facts otherwise
             available with an adverse inference
             as to customer relationships. ..................... 55
    C. Control Number Reporting.............................. 62
         1. Commerce’s findings ................................... 62
         2. The administrative record permitted
             Commerce to apply facts otherwise
             available with an adverse inference
             as to control number reporting. ................. 64
    D. Factors of Production ....................................... 77
         1. Commerce’s findings ................................... 77
         2. The administrative record did not
             permit Commerce to apply facts
             otherwise available with an adverse
             inference as to the fish byproducts
             portion of Hung Vuong’s factors of
             production data. .......................................... 79
    E. The Court Is Required to Remand
        Commerce’s Decision to Apply
        “Total AFA.” .................................................... 87
    F. The Rate Commerce Applied Must Be
        Reconsidered on Remand. ............................... 91
Order........................................................................... 92


        Statutory and Regulatory Background

    A. Antidumping Orders

   The federal antidumping statute provides a mech-
anism for imposing remedial duties on imported mer-
chandise sold, or likely to be sold, in the United States
at “less than its fair value.” 19 U.S.C. § 1673(1). The
Court No. 19-00055                                    Page 7
gist of the process is that an “interested party” as de-
fined in the Tariff Act of 19305 files a petition simulta-
neously with Commerce and the International Trade
Commission alleging that a U.S. domestic industry is
materially injured or threatened with material injury
by such imports. U.S. Int’l Trade Comm’n, Publication
4540, Antidumping and Countervailing Duty Hand-
book, at I-3 (14th ed. June 2015), available at
https://www.usitc.gov/trade_remedy/documents/hand
book.pdf (accessed Nov. 17, 2020).

   Commerce then investigates whether the petition
contains sufficient allegations of dumping and, if so,
whether dumping is occurring, while the ITC investi-
gates whether the relevant domestic industry is being,
or is likely to be, materially injured. If both agencies
find in the affirmative, Commerce publishes an anti-
dumping order in the Federal Register imposing an
antidumping duty “in an amount equal to the amount
by which the normal value exceeds the export price (or
the constructed export price) for the merchandise.”
19 U.S.C. § 1673.6 The antidumping duty is in addition

5 The statute provides that an “interested party” described
in subparagraph (C), (D), (E), (F), or (G) of Section 771(9)
of that Act (codified at 19 U.S.C. § 1677(9)) may file a peti-
tion on behalf of a domestic industry. See 19 U.S.C.
§ 1673a(b)(1). The specified subparagraphs refer to various
domestic entities involved in the production of a “domestic
like product.” Id. § 1677(9)(C)–(G).
6“Normal value” essentially refers to the price at which the
subject merchandise is sold in the country from which it is
exported. RHP Bearings Ltd. v. United States, 288 F.3d
1334, 1337 (Fed. Cir. 2002). For example, the normal value
of a widget exported from Country Q is the price at which
Court No. 19-00055                                     Page 8
to any other duty imposed on the subject merchandise.
19 U.S.C. § 1673.

     B. The Administrative Review Process

         1. Purpose of the review

   Because relevant background facts and market con-
ditions change over time, the statutory and regulatory
framework provides for administrative reviews of an-
tidumping orders to adjust the rate. During the order’s
anniversary month,7 domestic interested parties8 may
submit written requests asking Commerce to conduct
an administrative review of specific foreign exporters
or producers covered by the order. 19 C.F.R.
§ 351.213(b)(1). Exporters or producers covered by an
antidumping order, or importers of exporters’ or

that widget is sold in Country Q. The terms “export price”
and “constructed export price” are nuanced and discussed
in detail in note 34, infra; for now, and ignoring nuance,
think broadly of the antidumping duty as the price at
which the hypothetical Country Q widget is sold in Country
Q (normal value) minus the price at which that same Coun-
try Q widget is sold in the United States (export price or
constructed export price). If the Country Q home market
price exceeds the price in the United States, the difference
is the extent to which that product is “dumped.”
7 The term “anniversary month” is defined, in relevant
part, as referring to “the calendar month in which the an-
niversary of the date of publication of an order . . . occurs.”
19 C.F.R. § 351.102(b)(5). In this case, the original anti-
dumping order was issued in August 2003, so parties seek-
ing administrative review of that order submit requests
during subsequent Augusts.
8   See supra note 5.
Court No. 19-00055                                Page 9
producers’ merchandise covered by such an order, may
similarly request a review of that order as it applies to
them individually (in the case of an exporter or pro-
ducer) or merchandise imported by them (in the case
of an importer). Id. § 351.213(b)(2), (3).

   The period of review covers the 12 months immedi-
ately preceding the most recent anniversary month.
Id. § 351.213(e)(1)(i). Completion of the review is sub-
ject to strict time limits. See 19 U.S.C. § 1675(a)(3)(A);
19 C.F.R. § 351.213(h)(1)–(2).

   If no domestic interested party, affected foreign ex-
porter, producer, or importer requests an administra-
tive review, the then-current antidumping rate, re-
ferred to as the “preexisting rate,” continues to apply.

      2. Selection of respondents

    If Commerce undertakes an administrative review,
the Department must “determine the individual
weighted average dumping margin for each known ex-
porter and producer of the subject merchandise.”
19 U.S.C. § 1677f-1(c)(1). Commerce may invoke an ex-
ception, however, “[i]f it is not practicable to make in-
dividual weighted average dumping margin determi-
nations . . . because of the large number of exporters
or producers involved in the investigation or review,”
id. § 1677f-1(c)(2), in which case Commerce is to make
the determination “for a reasonable number of export-
ers or producers by limiting its examination to” either
a “statistically valid” sampling of exporters or produc-
ers, id. § 1677f-1(c)(2)(A), or “exporters and producers
accounting for the largest volume of the subject
Court No. 19-00055                                  Page 10
merchandise from the exporting country that can be
reasonably examined,” id. § 1677f-1(c)(2)(B).

    When Commerce implements this statutory excep-
tion, it identifies some exporters or producers as to
whom it will make the “individual” determination;
they are referred to as “mandatory respondents,” who
will receive individual antidumping rates at the end of
the review, while exporters or producers not individu-
ally reviewed will receive either an “all others” rate or
a nationwide single rate. 19 U.S.C. § 1673d(c)(1)(B)(i),
(c)(5).9

   Commerce then sends questionnaires to mandatory
respondents seeking information for purposes of the
review. 19 C.F.R. § 351.221(b)(2). The questionnaires
give precise instructions on what information Com-
merce wants, in what form it must be reported, and
when it is due.

   The questionnaire answers are critical as respond-
ents have the burden of creating an accurate admini-

9 A review may also include “voluntary respondents,” which
refers to interested parties who apply for that treatment
pursuant to 19 C.F.R. § 351.204(d). Commerce must estab-
lish individual antidumping rates for voluntary respond-
ents who timely submit the information required of the
mandatory respondents, provided examination of volun-
tary respondents will not be unduly burdensome to Com-
merce such that it “inhibit[s] the timely completion of the
investigation or review.” 19 U.S.C. § 1677m(a)(1)(B). As a
practical matter, therefore, a “voluntary respondent” is
likely to be an exporter or producer that believes it can get
a lower antidumping rate by seeking separate examina-
tion.
Court No. 19-00055                                 Page 11
strative record. Ta Chen Stainless Steel Pipe, Inc. v.
United States, 298 F.3d 1330, 1336 (Fed. Cir. 2002)
(citing Zenith Elecs. Corp. v. United States, 988 F.2d
1573, 1583 (Fed. Cir. 1993)). Respondents have this
burden because they control the information that
Commerce needs to complete its review. Id.

      3. Verification of respondents’ answers

   After the respondents answer the questionnaires,
Commerce may conduct “verification.” “Verification is
like an audit, the purpose of which is to test infor-
mation provided by a party for accuracy and complete-
ness.” Bomont Indus. v. United States, 733 F. Supp.
1507, 1508 (CIT 1990) (cleaned up).10 Commerce ad-
monishes respondents that submission of new infor-
mation at verification is inappropriate unless the need
for the information was not already apparent; the in-
formation makes minor corrections to information al-
ready on the record; or the information corroborates,
supports, or clarifies information already on the rec-
ord.11 “Although Commerce has authority to place


10Commerce has latitude in how it conducts verification,
and there is no requirement to verify everything in a re-
spondent’s questionnaire. U.S. Steel Corp. v. United States,
953 F. Supp. 2d 1332, 1348 (CIT 2013).
11Commerce is permitted to limit its acceptance of new in-
formation at the verification stage to “minor corrections
and clarifications.” China Steel Corp. v. United States, 393
F. Supp. 3d 1322, 1342 (CIT 2019) (citing Maui Pineapple
Co. v. United States, 264 F. Supp. 2d 1244, 1257–58 (CIT
2003)); see also Dongguan Sunrise Furniture Co. v. United
States, 865 F. Supp. 2d 1216, 1231–32 (CIT 2012) (finding
Commerce acted reasonably in refusing to accept post-
Court No. 19-00055                                  Page 12
documents in the administrative record that it deems
relevant, the burden of creating an adequate record
lies with interested parties and not with Commerce.”
QVD Food Co. v. United States, 658 F.3d 1318, 1324
(Fed. Cir. 2011) (cleaned up).

      4. “Adverse facts available”

   In certain statutorily-defined situations, Commerce
is required to supply facts not in the administrative
record to complete its antidumping investigation or
administrative review. In limited circumstances, the
statute also permits Commerce—when supplying such
facts—to take the additional step of choosing facts that
are adverse to the respondent in an investigation or
administrative review. The case law and litigants fre-
quently use the shorthand terms “adverse facts avail-
able” or “AFA” to describe this two-step analysis, but
that jargon is potentially misleading because it col-
lapses together the two distinct steps.

    In the first step, the statute requires Commerce to
apply “facts otherwise available,” i.e., facts not in the
record, in various defined circumstances. If Commerce
applies facts otherwise available, Commerce then pro-
ceeds to the next step. In step two, if Commerce deter-
mines that a respondent has not cooperated to the best
of its ability, it may then apply an adverse inference,


verification submissions due to time limits, inability to is-
sue supplemental questions and verify the new submis-
sions, and because “allowing a party to wait until Com-
merce discovers an omission would allow the party to game
the system”).
Court No. 19-00055                             Page 13
i.e., select from among facts that are most unfavorable
to the respondent, in applying facts otherwise availa-
ble.

   In short, Commerce’s application of facts otherwise
available is a necessary, but not sufficient, condition
to the Department’s application of an adverse infer-
ence in selecting among those facts. The Court de-
scribes each of these steps below.

         a. Facts otherwise available

   Commerce is required to apply “facts otherwise
available” in specified situations:

   (a) In general. If—

      (1) necessary information is not available on
      the record, or

      (2) an interested party or any other person—

         (A) withholds information that has been
         requested by [Commerce] . . . under this
         subtitle,

         (B) fails to provide such information by the
         deadlines for submission of the infor-
         mation or in the form and manner re-
         quested, subject to subsections (c)(1) and
         (e) of section 1677m of this title,

         (C) significantly impedes a proceeding un-
         der this subtitle, or
Court No. 19-00055                              Page 14
         (D) provides such information but the in-
         formation cannot be verified as provided
         in section 1677m(i) of this title,

   [Commerce] . . . shall, subject to section
   1677m(d) of this title, use the facts otherwise
   available in reaching the applicable determina-
   tion under this subtitle.

19 U.S.C. § 1677e(a) (emphasis added).

   Subsection 1677e(a) has several layers and multi-
ple uses of the disjunctive. Notably, paragraphs (1)
and (2) are in the alternative, joined by the word “or,”
meaning that Commerce must use facts otherwise
available if either necessary information is not availa-
ble or the circumstances in paragraph (2) apply.

   Paragraph (2), in turn, contains four subpara-
graphs that are likewise joined by the word “or,” mean-
ing that if any one (or more) of the conditions listed in
paragraph (2) applies, Commerce must use facts oth-
erwise available.

   The first pathway for applying the “facts otherwise
available” analysis—paragraph (1) of subsection
1677e(a)—focuses solely on the absence of necessary
information, not on the reason why it is missing. If
“necessary information is not available on the record,”
for any reason, Commerce must use facts otherwise
available. See 19 U.S.C. § 1677e(a)(1).

   The alternative pathway for applying “facts other-
wise available”—paragraph (2) of subsection
1677e(a)—focuses on the respondent’s acts and
Court No. 19-00055                                  Page 15
omissions affecting the administrative record. Nota-
bly, whereas paragraph (1) asks whether “necessary
information is not available on the record,” see
19 U.S.C. § 1677e(a)(1), paragraph (2) omits the word
“necessary” and focuses on whether a respondent has
withheld any requested information (regardless of
whether it seems tangential or trivial), id.
§ 1677e(a)(2)(A), has failed to comply with deadlines
or provided information in the wrong form or manner,
id. § 1677e(a)(2)(B),12 significantly impeded the pro-
ceeding, id. § 1677e(a)(2)(C), or provided information
that could not be verified, id. § 1677e(a)(2)(D).13



12 Section 1677e(a)(2)(B) in turn is further qualified by
19 U.S.C. §§ 1677m(c)(1) and 1677m(e), which impose lim-
its on Commerce’s ability to apply facts otherwise available
when a respondent has failed to comply with Commerce’s
deadlines or requirements as to the form and manner re-
quested.
13 In Nippon Steel Corp. v. United States, the Federal Cir-
cuit characterized § 1677e(a) as follows: “Under subsection
(a), if a respondent ‘fails to provide [requested] information
by the deadlines for submission, Commerce shall fill in the
gaps with ‘facts otherwise available.’ The focus of subsec-
tion (a) is respondent’s failure to provide information. The
reason for the failure is of no moment.” 337 F.3d 1373, 1381
(Fed. Cir. 2003) (brackets and emphasis in original).
 Nippon Steel’s characterization of subsection (a) is over-
broad and overlooks the provision’s careful nuances. The
court only quoted subparagraph (B) of paragraph (2) of sub-
section (a)—§ 1677e(a)(2)(B), which addresses the respond-
ent’s failure to provide information in a timely fashion or
in the form and manner requested. But § 1677e(a)(1),
which the Nippon Steel court did not discuss, asks solely
“whether necessary information is not available on the
Court No. 19-00055                                  Page 16
   Finally, § 1677e(a) provides that Commerce’s re-
sorting to “facts otherwise available” is “subject to sec-
tion 1677m(d) of this title.” Section 1677m(d) in turn
provides that when information submissions are non-
compliant with Commerce’s requirements, the Depart-
ment “shall promptly inform the person submitting
the response of the nature of the deficiency and shall,
to the extent practicable, provide that person with an
opportunity to remedy or explain the deficiency in
light of the time limits established for the completion
of investigations or reviews under this subtitle.”
19 U.S.C. § 1677m(d). Thus, Commerce is to give no-
tice of a deficiency and an opportunity to cure it, but
the statute qualifies that obligation by allowing Com-
merce to consider whether it would be “practicable” to
do so and whether the statutory deadline for complet-
ing the review would allow it.




record.” 19 U.S.C. § 1677e(a)(1). If necessary information is
missing, whatever the reason, regardless of whether it is
due to the respondent’s failure to provide it, then Com-
merce applies “facts otherwise available.” Alternatively, if
the respondent acts or omits to act in specified ways in con-
nection with the administrative record—regardless of the
reason for the act and whether the information in question
is necessary—then Commerce also applies “facts otherwise
available.” See id. § 1677e(a)(2)(A)–(D). In short, Nippon
Steel’s statement that “the focus of subsection (a) is re-
spondent’s failure to provide information” is accurate only
insofar as it applies to subparagraph (A) of paragraph (2)
of subsection (a). See id. § 1677e(a)(2)(A) (allowing the use
of “facts available” if a respondent “withholds information
that has been requested” by Commerce).
Court No. 19-00055                               Page 17
         b. Adverse inference

    The second step in the “adverse facts available”
analysis focuses on whether “an interested party has
failed to cooperate by not acting to the best of its abil-
ity to comply with a request for information” from
Commerce. 19 U.S.C. § 1677e(b)(1). If Commerce finds
such a failure to cooperate, the Department “may use
an inference that is adverse to the interests of that
party in selecting from the facts otherwise available”
and “is not required to determine, or make any adjust-
ments to, a . . . weighted average dumping margin
based on any assumptions about information the in-
terested party would have provided if the interested
party had complied with the request for information.”
Id. § 1677e(b)(1)(A)–(B). The statute allows Commerce
to use any dumping margin from any “segment of the
proceeding under the applicable antidumping order,”
including the highest such margin, and further pro-
vides that Commerce need not corroborate any dump-
ing margin applied in any other segment. Id.
§ 1677e(d)(1)(B), (d)(2), (c)(2).

    The “adverse inference” analysis focuses on the re-
spondent’s “failure to cooperate to the best of its abil-
ity, not its failure to provide requested information.”
Nippon Steel, 337 F.3d at 1381 (cleaned up). For Com-
merce to conclude that a respondent failed to cooperate
“to the best of its ability” such that an adverse infer-
ence is appropriate, “Commerce need only make two
showings.” Id. at 1382.

   First, Commerce must make “an objective showing
that a reasonable and responsible importer would
Court No. 19-00055                              Page 18
have known that the requested information was re-
quired to be kept and maintained under the applicable
statutes, rules, and regulations.” Id. (citing Ta Chen
Stainless Steel Pipe, Inc. v. United States, 298 F.3d
1330, 1336 (Fed. Cir. 2002), for the point that Com-
merce had reasonably expected an importer to main-
tain records of an accused antidumping activity).

    Second, Commerce must show that the respond-
ent’s failure to fully respond stems from “either:
(a) failing to keep and maintain all required records,
or (b) failing to put forth its maximum efforts to inves-
tigate and obtain the requested information from its
records.” Id. (emphasis added).

   The key is whether “it is reasonable for Commerce
to expect that more forthcoming responses should
have been made.” Id. at 1383. Intentional conduct is
not necessary—“[t]he statutory trigger for Commerce’s
consideration of an adverse inference is simply a fail-
ure to cooperate to the best of respondent’s ability, re-
gardless of motivation or intent.” Id.

   C. Reviews Involving Non-Market Econo-
      mies

   As noted above, the antidumping statute requires
that Commerce determine the subject merchandise’s
“normal value” and then compare that value to the ex-
port price or constructed export price. 19 U.S.C.
§ 1677b(a). When goods subject to an antidumping in-
vestigation are produced in a country with a “non-mar-
ket economy,” the statute requires Commerce to as-
sume that home-market sales are not reliable
Court No. 19-00055                              Page 19
indicators of normal value because the economy is pre-
sumed to be under state control. Taian Ziyang Food
Co. v. United States, 637 F. Supp. 2d 1093, 1105 (CIT
2009).

   A “non-market economy” is “any foreign country
that [Commerce] determines does not operate on mar-
ket principles of cost or pricing structures, so that
sales of merchandise in such country do not reflect the
fair value of the merchandise.” 19 U.S.C.
§ 1677(18)(A).

      1. Factors of production

  For merchandise imported from a non-market econ-
omy country, the statute requires Commerce to

   determine the normal value of the subject mer-
   chandise on the basis of the value of the factors
   of production utilized in producing the merchan-
   dise and to which shall be added an amount for
   general expenses and profit plus the cost of con-
   tainers, coverings, and other expenses. . . . [T]he
   valuation of the factors of production shall be
   based on the best available information regard-
   ing the values of such factors in a market econ-
   omy country or countries considered to be appro-
   priate by [Commerce].

19 U.S.C. § 1677b(c)(1) (emphasis added).

   “Factors of production” in § 1677b(c)(1) include, but
are not limited to, hours of labor required, quantities
of raw materials employed, amounts of energy and
other utilities consumed, and representative capital
Court No. 19-00055                               Page 20
cost (including depreciation). Id. § 1677b(c)(3). In val-
uing factors of production as described above, Com-
merce must “utilize, to the extent possible, the prices
or costs of factors of production in one or more market
economy countries that are—(A) at a level of economic
development comparable to that of the nonmarket
economy country, and (B) significant producers of com-
parable merchandise.” Id. § 1677b(c)(4).

    In other words, for purposes of this case, “factors of
production” means all the different things that go into
farming fish—fish feed, electricity, labor, etc. All these
things cost money, so theoretically the product’s price
should reflect these costs. The statute essentially re-
quires Commerce to determine what the producer
would have spent to prepare the subject merchandise
if the country of origin had a market economy rather
than a non-market economy. See Lasko Metal Prods.,
Inc. v. United States, 810 F. Supp. 314, 316–17 (CIT
1992) (“With respect to [non-market economy] goods,
the statute’s goal is to determine what the cost of pro-
ducing such goods would be in a market economy.”),
aff’d, 43 F.3d 1442 (Fed. Cir. 1994); see also Baoding
Yude Chem. Indus. Co. v. United States, 170
F. Supp. 2d 1335, 1345 (CIT 2001) (explaining that the
task is not to construct the cost of producing the sub-
ject merchandise in a particular market economy, but
rather to use data from comparable market-economy
countries to construct what the cost of production
would have been in the actual country of origin if it
were a market economy country).
Court No. 19-00055                                 Page 21
      2. Control numbers

    To tie the factors of production to the subject mer-
chandise in a meaningful way, Commerce uses a re-
porting system it calls “control numbers.” This term is
“Commerce jargon for a unique product defined in
terms of a hierarchy of specified physical characteris-
tics determined in each antidumping proceeding.”
GODACO Seafood Joint Stock Co. v. United States,
435 F. Supp. 3d 1342, 1348 n.1 (CIT 2020) (cleaned up)
(quoting Union Steel v. United States, 823 F. Supp. 2d
1346, 1349 (CIT 2012)). “All products whose product
hierarchy characteristics are identical are deemed to
be part of the same [control number] and are regarded
as ‘ “identical” merchandise’ for the purposes of com-
paring export prices to [normal value].” Am. Tubular
Prods., LLC v. United States, Slip Op. 15-98, at 5 n.1,
2015 WL 5236010, at *2 n.1 (CIT Aug. 28, 2015) (quot-
ing Union Steel, 823 F. Supp. 2d at 1349).14

   Control numbers vary from case to case. Com-
merce’s questionnaires provide the control numbers
applicable in a particular review. See An Giang Fish-
eries Import & Export Joint Stock Co. v. United States,
287 F. Supp. 3d 1361, 1367 n.7 (CIT 2018). Commerce
insists that respondents tie their factors of production
to control numbers because “Commerce uses the re-
spondents’ [control number–]specific [factors of


14To be clear, a control number is not a serial number.
Whereas a serial number might denominate a specific
widget to distinguish it from otherwise identical widgets, a
control number serves a more abstract purpose: describing
the characteristics of a class or group of widgets.
Court No. 19-00055                                  Page 22
production] to construct the value of the product sold
by the respondent company in the United States to en-
sure that a fair comparison is made between the U.S.
price and normal value.” Thuan An Prod. Trading &
Serv. Co. v. United States, 348 F. Supp. 3d 1340, 1353
(CIT 2018) (cleaned up).

    Commerce employs the “control number” system
because often an antidumping investigation will in-
volve a range of products that are similar but not iden-
tical. Commerce uses “control numbers” to distinguish
such products from each other to allow a comparison
of normal value and export price as to each unique
product, as determined based on physical characteris-
tics (for example, in this case, whether a frozen fish
fillet is glazed or unglazed). Each unique product is as-
signed a particular control number based on its char-
acteristics.15

      3. Country-wide versus separate rates

  Another special consideration in non-market econ-
omy cases involves the “country-wide rate” versus

15 Because similar products may have different physical
characteristics despite falling within the same antidump-
ing order, the products may have different factors of pro-
duction unique from one another (for example, the glazed
fish fillet will involve some expense for whatever is used in
the glazing process, while the unglazed fillet will not). “Be-
cause some of these specific factors of production may cost
more than others, Commerce compares the U.S. sales price
and factors of production for unique products, i.e., those
with the same [control numbers], to obtain the most accu-
rate dumping margins.” Yantai Xinhe Steel Structure Co.
v. United States, 36 CIT 1035, 1051 (2012).
Court No. 19-00055                             Page 23
“separate rates.” Because Commerce presumes that all
commercial industries in a non-market economy coun-
try operate under government control, all entities
within such a country producing subject merchandise
will receive a single country-wide antidumping duty
rate unless an individual entity demonstrates that it
is both de jure and de facto independent of the central
government. Sigma Corp. v. United States, 117 F.3d
1401, 1405 (Fed. Cir. 1997); see also Zhejiang Zhaofeng
Mech. & Elec. Co. v. United States, 355 F. Supp. 3d
1329, 1333 (CIT 2018) (explaining what the entity
must establish to receive a separate rate).

    Thus, in the context of an administrative review of
an antidumping order applicable to merchandise from
a non-market economy country, the most recent single
country-wide rate applicable to the subject merchan-
dise continues to apply unless (a) Commerce reviews,
and revises, the country-wide rate or (b) a particular
respondent applies for, and receives, a separate rate
(in which case the nationwide single rate continues to
apply to other companies who do not receive separate
rates). See Certain Frozen Fish Fillets from the Social-
ist Republic of Vietnam: Preliminary Results of the An-
tidumping Duty Administrative Review, Preliminary
Determination of No Shipments and Partial Rescission
of the Antidumping Duty Administrative Review;
2016–2017, 83 Fed. Reg. 46,479, 46,480 (Dep’t Com-
merce Sept. 13, 2018).

      Factual and Procedural Background

   This litigation stems from a 2003 antidumping or-
der on frozen fish fillets imported from Vietnam. See
Court No. 19-00055                                Page 24
Notice of Antidumping Duty Order: Certain Frozen
Fish Fillets from the Socialist Republic of Vietnam, 68
Fed. Reg. 47,909 (Dep’t Commerce Aug. 12, 2003).
That order found that certain frozen fish fillets from
Vietnam were being sold in the U.S. at less than fair
value and imposed cash deposits based on the esti-
mated weighted-average margins. The order imposed
specific rates for certain exporters and a “Vietnam-
wide” rate for anyone not specifically listed. See id. at
47,909–10.16 In the intervening seventeen years, that
order underwent multiple administrative reviews as
described above.

     A. The Review

   Commerce commenced the 14th administrative re-
view of the 2003 antidumping order after receiving a
request from Catfish Farmers of America17 and sev-
eral of its constituent members (collectively, “Catfish
Farmers”) to review the rate as to multiple entities,
including several affiliated Vietnamese producers
known collectively as the Hung Vuong Group.18 The

16Commerce had previously determined that Vietnam is a
“non-market economy” for purposes of U.S. antidumping
laws. See Notice of Final Antidumping Determination of
Sales at Less Than Fair Value and Affirmative Critical Cir-
cumstances: Certain Frozen Fish Fillets from the Socialist
Republic of Vietnam, 68 Fed. Reg. 37,116, 37,119 (Dep’t
Commerce June 23, 2003). That designation remains in ef-
fect.
17Catfish Farmers of America is a trade association repre-
senting domestic catfish farmers and processors.
18Hung Vuong includes the following companies: An Giang
Fisheries Import & Export Joint Stock Company, also
Court No. 19-00055                                 Page 25
period of review was August 1, 2016, to July 31, 2017,
the 12-month period preceding the anniversary month
of the original August 2003 antidumping order. See
ECF 61-1, at 62.19

   No party asked Commerce to review the Vietnam-
wide rate as part of the 14th administrative review, so
the preexisting rate of $2.39 per kilogram continued to
apply to companies who had not applied for, and re-
ceived, a separate rate. 83 Fed. Reg. at 46,480. Com-
merce selected mandatory respondents for the review;
among them was Hung Vuong.

      1. Commerce preliminarily assigned
         Hung Vuong a $0.00 dumping margin.

   After selecting Hung Vuong as a respondent, Com-
merce propounded a series of lengthy questionnaires.20
Hung Vuong submitted extensive information in re-
sponse.

   Commerce preliminarily determined that Hung
Vuong was entitled to separate rate status and as-
signed it a dumping margin of zero. 83 Fed. Reg.

known as Agifish; Asia Pangasius Company Limited; Eu-
rope Joint Stock Company; Hung Vuong Joint Stock Com-
pany; Hung Vuong Mascato Company, Limited; Hung
Vuong–Vinh Long Co., Ltd.; and Hung Vuong–Sa Dec Co.,
Ltd. ECF 25-5, at 1 n.2.
19In this opinion, pagination references in citations to the
Court record are to the pagination found in the ECF header
at the top of each page.
20 Commerce’s original questionnaire is part of the public
joint appendix. ECF 61-1, at 99–212.
Court No. 19-00055                                Page 26
at 46,480.21 Commerce based its preliminary determi-
nation on the U.S. sales and factors of production da-
tabases Hung Vuong submitted during the review pro-
cess in response to Commerce’s questionnaires.
ECF 61-1, at 691.

      2. Commerce issued supplemental ques-
         tionnaires and conducted verifica-
         tion in Vietnam.

   Meanwhile, Catfish Farmers requested that Com-
merce verify Hung Vuong’s questionnaire answers.
ECF 61-1, at 1160. After Commerce issued its prelim-
inary determination, but prior to verification, Catfish
Farmers also asked Commerce to issue a supple-
mental questionnaire to probe Hung Vuong’s relation-
ship with its American customers, alleging that “the
record evidence seriously calls into question whether
[Hung Vuong’s] sales with its U.S. customers consti-
tute arm’s-length transactions.” Id. at 708–09.

   Commerce then issued a supplemental question-
naire partially related to Hung Vuong’s sales data and
partially related to Hung Vuong’s customers. The


21 “When either a respondent’s weighted-average dumping
margin is zero or de minimis, or an importer-specific ad
valorem assessment rate is zero or de minimis, Commerce
will instruct CBP to liquidate appropriate entries without
regard to antidumping duties.” 83 Fed. Reg. at 46,480–81
(citing 19 C.F.R. § 351.106(c)(2)). Thus, under Commerce’s
preliminary determination, Hung Vuong’s frozen fish fil-
lets would have been subject to no antidumping duty at all,
though they would still have been subject to normal import
duties, if any, that would otherwise apply.
Court No. 19-00055                                Page 27
portion relating to customers directed Hung Vuong to
respond to the questions or, if Hung Vuong were una-
ble to do so, to forward the questions to the customers
for responses. Id. at 753–61 (questionnaire). Hung
Vuong responded to the sales data portion of the ques-
tionnaire, id. at 763–818, and forwarded the “cus-
tomer” portion to its customers for their input, but
many of the customers refused to respond in whole or
in part, id. at 820–52 (redacted customer responses).

   Commerce thereafter conducted verification in Vi-
etnam. Before doing so, Commerce provided Hung
Vuong a detailed outline of the matters the agency ex-
pected to examine and the types of documents Com-
merce would ask to review. See id. at 854–71.

      3. Commerce issued its final decision
         and assigned Hung Vuong a $3.87/kg
         dumping margin after applying facts
         available with an adverse inference.

   After verification, the parties submitted briefing,
and then Commerce rendered an “issues and decision
memorandum” assigning Hung Vuong an antidump-
ing duty rate of $3.87 per kilogram. See Certain Frozen
Fish Fillets from the Socialist Republic of Vietnam: Is-
sues and Decision Memorandum for the Final Results
of the Fourteenth Antidumping Duty Administrative
Review: 2016–2017 (Apr. 29, 2019), ECF 25-5, at 37.22


22 Commerce also published the results of this final deci-
sion in the Federal Register. See Certain Frozen Fish Fil-
lets from the Socialist Republic of Vietnam: Final Results,
and Final Results of No Shipments of the Antidumping
Court No. 19-00055                               Page 28
    In reaching this determination, Commerce first ad-
dressed four principal issues: (1) Hung Vuong’s failure
to retain source documents, ECF 25-5, at 18–24;
(2) Hung Vuong’s customer relationships, id. at 25–29;
(3) Hung Vuong’s control number reporting, id. at 29–
32; and (4) the accuracy of Hung Vuong’s factors of pro-
duction, id. at 32–36. As to each of these issues, Com-
merce determined that the administrative record was
deficient for various reasons, which warranted using
“facts otherwise available” to complete the record pur-
suant to 19 U.S.C. § 1677e(a), and that Hung Vuong
had failed to cooperate to the best of its ability to com-
plete the record, which in turn warranted using an in-
ference that is adverse to the interests of Hung Vuong
“in selecting among the facts otherwise available.”
19 U.S.C. § 1677e(b)(1)(A).

   Commerce then applied “total AFA,” trade law jar-
gon for total “adverse facts available.” ECF 25-5,
at 35–36; see also supra Statutory and Regulatory
Background at B.4.a.–b. (explaining “AFA”). In select-
ing among facts otherwise available, Commerce used
an adverse inference by exercising its discretion under
the statute to apply the highest antidumping margin
previously applied under authority of the original 2003
antidumping order, $3.87 per kilogram. See ECF 25-5,
at 36–37.




Duty Administrative Review; 2016–2017, 84 Fed. Reg.
18,007 (Dep’t Commerce Apr. 29, 2019).
Court No. 19-00055                               Page 29
   B. This Lawsuit

    In response to Commerce’s final decision imposing
a $3.87-per-kilogram antidumping margin, Hung
Vuong commenced this litigation. ECF 1. Its complaint
asks the Court to reject Commerce’s final decision as
“not supported by substantial evidence and otherwise
not in accordance with law,” ECF 10, at 19, and re-
mand the matter to Commerce for further proceedings.
Id.

   Catfish Farmers intervened as of right to defend
Commerce’s final decision. ECF 19. Thereafter, Hung
Vuong moved to require Commerce to add additional
documents to the administrative record, including cor-
respondence between members of Congress and Com-
merce and narrative materials Hung Vuong provided
to Commerce during verification. ECF 29. In response,
the government acknowledged the omissions, ECF 33,
and the Court granted the motion, ECF 34.

    Hung Vuong then filed the pending motion for judg-
ment on the agency record. ECF 38; see also USCIT
R. 56.2. After full briefing and oral argument, Hung
Vuong submitted certain additional record materials
in response to a question the Court asked during argu-
ment. See ECF 69 (public); ECF 68 (confidential).

      Jurisdiction and Standard of Review

   Hung Vuong brings this suit under 19 U.S.C.
§ 1516a(a)(2)(A)(i)(I), (a)(2)(B)(iii). The Court has sub-
ject-matter jurisdiction over such actions pursuant to
28 U.S.C. § 1581(c).
Court No. 19-00055                            Page 30
    In actions brought under 19 U.S.C. § 1516a(a)(2),
“[t]he court shall hold unlawful any determination,
finding, or conclusion found . . . to be unsupported by
substantial evidence on the record, or otherwise not in
accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).
That is, the question is not whether the Court would
have reached the same decision on the same record—
rather, it is whether the administrative record as a
whole permits Commerce’s conclusion.

   Substantial evidence has been defined as more
   than a mere scintilla, as such relevant evidence
   as a reasonable mind might accept as adequate
   to support a conclusion. To determine if substan-
   tial evidence exists, we review the record as a
   whole, including evidence that supports as well
   as evidence that fairly detracts from the sub-
   stantiality of the evidence.

Nippon Steel Corp. v. United States, 337 F.3d 1373,
1379 (Fed. Cir. 2003) (cleaned up).

                      Analysis

I. Hung Vuong Fails to Overcome the Pre-
   sumption That Commerce Acted in Good
   Faith.

   Hung Vuong asserts that after Commerce’s prelim-
inary determination initially assigned Hung Vuong an
antidumping margin of zero, Commerce “reversed its
position in response to . . . congressional pressure.”
ECF 38-1, at 18. Hung Vuong contends Commerce’s
Court No. 19-00055                                   Page 31
volte-face after such congressional             intervention
amounts to bad faith. Id. at 19.23

   The administrative record shows that members of
Congress pressured Commerce about this case24 and
that Commerce failed to memorialize that pressure in
the administrative record as required by law.25 The


23 This issue was not raised in Hung Vuong’s complaint as
a ground for relief. Hung Vuong later moved to supplement
the administrative record to reflect communications be-
tween members of Congress and Commerce, see ECF 28
(confidential motion); ECF 29 (public motion), but never
moved to amend its complaint to assert bad faith as a
ground for relief. Nevertheless, the government and Cat-
fish Farmers do not object to Hung Vuong’s raising the is-
sue now. Rule 15(b)(2) provides that “[w]hen an issue not
raised in the pleadings is tried by the parties’ express or
implied consent it will be treated in all respects as if it had
been raised in the pleadings,” and while a party may move
for leave to amend, “failure to amend does not affect the
result of the trial of that issue.” USCIT R. 15(b)(2). There
is no reason to apply a different principle to consideration
of a dispositive motion, so the Court will consider Hung
Vuong’s bad faith claim as if it had been raised in the com-
plaint.
24See ECF 61-1, at 750–51; id. at 900. Most notably, a
group of senators sent a letter to the Secretary of Com-
merce asking him to make sure his personnel conducted
Hung Vuong’s verification “rigorously.” Id. at 750.
25See 19 U.S.C. § 1677f(a)(3)(B) (“[Commerce] shall main-
tain a record of any ex parte meeting between— . . . (B) the
person charged with making the determination, or any per-
son charged with making a final recommendation to that
person, in connection with that proceeding, if information
relating to that proceeding was presented or discussed at
such meeting. The record of such an ex parte meeting shall
Court No. 19-00055                                Page 32
question is whether those facts have any legal signifi-
cance.

   The D.C. Circuit, with its heavy administrative law
docket, has a body of case law on this subject. Notably,
ex parte communications do not automatically void an
agency decision. Rather, the decision is voidable if the
reviewing court finds the agency process to be so “ir-
revocably tainted” as to make the agency’s decision un-
fair, “either to an innocent party or to the public inter-
est that the agency was obliged to protect.” PATCO v.
Fed. Labor Relations Auth., 685 F.2d 547, 564 (D.C.
Cir. 1982).

   It is also important to consider whether the party
allegedly aggrieved by the communications can
demonstrate prejudice and can identify what argu-
ments the party would have made had the communi-
cations been disclosed. See id. at 572. Ultimately, “ab-
sent a strong showing to the contrary, an agency adju-
dicator is presumed to act in good faith and to be capa-
ble of ignoring considerations not on the record.” Id.
at 573 (cleaned up); cf. Am-Pro Prot. Agency, Inc. v.
United States, 281 F.3d 1234, 1239–40 (Fed. Cir. 2002)
(discussing presumption that government officials act
in good faith and requiring clear and convincing evi-
dence to show otherwise).



include the identity of the persons present at the meeting,
the date, time, and place of the meeting, and a summary of
the matters discussed or submitted. The record of the ex
parte meeting shall be included in the record of the pro-
ceeding.”).
Court No. 19-00055                            Page 33
    Here, the Court agrees with Hung Vuong that Com-
merce breached its statutory obligation to memorialize
its communications with third parties in the adminis-
trative record. See supra note 25. Commerce commu-
nicated with members of Congress shortly before veri-
fication but failed to place anything on the record re-
flecting those communications until August 12, 2019,
almost four months after Commerce issued its final de-
cision. See ECF 61-1, at 1074–92. Moreover, Com-
merce only placed the information on the record after
Hung Vuong learned of the communications and
moved the Court for an order directing Commerce to
supplement the record. Commerce’s actions certainly
create an appearance of impropriety.

   That said, “appearance of impropriety” is not the
applicable standard the Court must apply—rather, the
question is whether Hung Vuong has clearly and con-
vincingly demonstrated that Commerce’s proceedings
were so “irrevocably tainted” as to make the agency’s
decision unfair, PATCO, 685 F.2d at 564, or otherwise
demonstrated prejudice resulting from the ex parte
communications. Id. at 572.

    Hung Vuong has not carried that heavy burden.
First, although members of Congress did request that
Commerce conduct its review “rigorously,” there is no
evidence in the administrative record to suggest that
Commerce’s procedures in this case were any more or
less “rigorous” than in other cases or that Commerce’s
officials were so wholly cowed by Congress that they
acted as Congress wished and disregarded the admin-
istrative record.
Court No. 19-00055                            Page 34
   Second, Commerce’s failure to memorialize its com-
munications with members of Congress simply has no
bearing on whether substantial evidence in the admin-
istrative record permitted Commerce to apply facts
otherwise available and to do so with an adverse infer-
ence. As explained below, the Court concludes that
substantial evidence mostly (but not entirely) supports
Commerce’s conclusions.

   Finally, Hung Vuong’s counsel could not say what
his client would have done had Commerce timely up-
dated the administrative record to reflect communica-
tions from members of Congress. ECF 70, at 21:2–23:4.
That is, Hung Vuong cannot point to any prejudice re-
sulting from Commerce’s failure to update the admin-
istrative record in real time to reflect those communi-
cations.

    In sum, even though Commerce’s failure to timely
memorialize the congressional communications in the
administrative record is inexcusable and reflects
poorly on the Department, Hung Vuong has not shown
any evidence at all—let alone clear and convincing ev-
idence—that Commerce based its final decision on
those communications rather than on the administra-
tive record or that Hung Vuong was somehow thereby
prejudiced. Accordingly, Hung Vuong has not carried
its burden of rebutting the presumption of good faith
that attaches to official action.
Court No. 19-00055                             Page 35
II. The Court Sustains in Part and Remands
    in Part Commerce’s Determination to Ap-
    ply Facts Otherwise Available with an Ad-
    verse Inference.

   The second principal issue before the Court is
whether substantial evidence in the administrative
record permitted Commerce to apply facts otherwise
available with an adverse inference to Hung Vuong.

   Commerce concluded that the administrative rec-
ord’s deficiencies were so “pervasive and persistent” as
to prevent Commerce from using the record at all, and
further concluded that these deficiencies resulted from
Hung Vuong’s “failure to cooperate.” ECF 25-5, at 35–
36. In light of these findings, Commerce applied “total
[adverse facts available]” because “it would be unduly
difficult to apply partial [adverse facts available] by
selecting from the facts available to remedy each of the
deficiencies that impact each sale.” Id. at 36. Com-
merce then used the highest margin applied in a pre-
vious review of the 2003 antidumping order and cur-
rently in effect, $3.87 per kilogram, and applied this
rate to Hung Vuong. Id. at 36–37.

   The Court addresses in turn each of the four cate-
gories of record deficiencies found by Commerce and
then addresses Commerce’s decision to apply “total ad-
verse facts available.”
Court No. 19-00055                              Page 36
     A. Failure to Retain Source Documents26

   Commerce found that Hung Vuong discarded “doc-
uments kept in the normal course of business.”
ECF 25-5, at 18 (title case removed). Commerce ex-
plained that Hung Vuong is an experienced respond-
ent27 represented by experienced counsel and should
therefore “be expected to maintain essential records
concerning the production of frozen fish fillets and be
able to respond to Commerce’s reporting require-
ments.” ECF 25-5, at 18. “During verification, Com-
merce discovered that [Hung Vuong] did not maintain
source documents beyond a few months for certain key
areas of inquiry during verification. Specifically,
[Hung Vuong] stated that it does not maintain source
documents for farming feed consumption, production



26This discussion corresponds to Commerce’s findings in
ECF 25-5, at 18–24.
27 Commerce noted that Hung Vuong member Agifish was
a mandatory respondent in the antidumping investigation
conducted in connection with the original 2003 order and
that Commerce had conducted verification of Agifish’s
questionnaire answers; Commerce also noted that Agifish
had been a separate rate respondent in three administra-
tive reviews. Commerce further noted that Hung Vuong—
which included Agifish—was a mandatory respondent in
the 9th, 10th, and 11th administrative reviews and under-
went verification in the 11th review. “As such, because
[Hung Vuong] or one of its collapsed members, Agifish,
have been respondents in many administrative reviews
and the investigation, and in several of those segments
were verified, thus [Hung Vuong] is an experienced re-
spondent.” ECF 25-5, at 18–19.
Court No. 19-00055                              Page 37
orders related to its [period-of-review] sales, and sales
correspondence emails.” Id. at 19.

      1. Commerce’s findings

         a. Feed consumption

   Commerce explained that fish feed, a producer’s
largest farming cost, is a critical factor of production
for respondents. ECF 25-5, at 19. Accordingly, Com-
merce’s questionnaire sought specific data and docu-
mentation showing, essentially, how much fish feed
Hung Vuong used and what that fish feed cost. Id.; see
also ECF 61-1, at 205–06 (Appendix X questions 15–
25). Commerce also asked for further fish feed data in
a supplemental questionnaire. ECF 25-5, at 19. “An
examination of [Hung Vuong’s] responses to these
questions shows that [Hung Vuong] provided monthly
summary charts of feed inventory and usage, purchase
invoices and daily inventory in and out records.” Id.

   During verification, however, Commerce discov-
ered a problem:

   It was unexpected, therefore, that when at-
   tempting to examine the source documents kept
   by [Hung Vuong] in the normal course of busi-
   ness [Hung Vuong] announced it had discarded
   its fish feed source documents and only kept the
   monthly summary sheets for Commerce to ex-
   amine. In fact, [Hung Vuong] stated that it only
   keeps such source documents for a few months
   before discarding them. This is in sharp contrast
   to other [factors of production] that Commerce
   examined at verification, where [Hung Vuong]
Court No. 19-00055                                 Page 38
     did keep various original source documents. For
     example, [Hung Vuong] retained source docu-
     ments for the Daily Production Report con-
     sistent with the narrative from its questionnaire
     responses. It is also in sharp contrast to its an-
     swers in its questionnaire responses, where it
     stated it kept such records for many years.

Id. (cleaned up and emphasis added).

           b. Production records

   Commerce noted that in prior administrative re-
views of the Vietnamese frozen fish antidumping or-
der, the agency has emphasized that respondents
must report their information on a control number–
specific basis.28 Moreover, Commerce noted that in the

28 Commerce has enforced its control number reporting re-
quirement since at least the 8th administrative review. See
An Giang, 287 F. Supp. 3d at 1369. The Department in-
cludes references to control number reporting in the stand-
ard non-market economy questionnaire template posted on
its website. See https://enforcement.trade.gov/question
naires/nme/20131101/q-rev-nme-20131101.pdf at A-5 &
n.8, C-5, D-2, D-6, and E-7 (accessed Nov. 17, 2020).
  The cover letter accompanying the initial questionnaire in
the 14th review now before the Court admonished respond-
ents to comply with the control number requirement, with
the following sentence italicized in its entirety: “Accord-
ingly, the Department is again reminding respondents that
the [factors of production] reported in your submitted Sec-
tion D must be reported on a [control number–]specific ba-
sis, as outlined in the reporting requirements of this ques-
tionnaire.” ECF 61-1, at 101 (italics removed). The refer-
enced Section D of the questionnaire Commerce sent to the
respondents echoed the reminder quoted above, and the
Court No. 19-00055                                 Page 39
11th administrative review Commerce applied facts
otherwise available (but not an adverse inference) to
Hung Vuong “for failing to report [factors of produc-
tion] on a [control number–]specific basis that re-
flected its production of fillet types it sold to the United
States during the [period of review], and failing to re-
port [factors of production] that accurately accounted
for the water soaking levels of the fillets they sold to
the United States.” ECF 25-5, at 20.

    In the current (14th) review, Commerce’s reliance
on the control number methodology prompted the
agency to send Hung Vuong supplemental question-
naires that, inter alia, asked that control number–spe-
cific data be tied to source documents. Id. at 20–21.
Hung Vuong’s responses said the production process
began with whole live fish and that the only produc-
tion-related documents the company produced were a
“Daily Production Report” and a “finished goods inven-
tory report.” Id. at 21.

   At verification, Commerce learned that Hung
Vuong’s production process actually begins with a
“production order” instructing each factory on the
quantity and specifications to be produced, but when
Commerce asked to examine these documents, com-
pany officials said they discard production orders.
“Although in its questionnaire responses [Hung


questionnaire also emphasized that the respondent must
provide information about the quantity and value of all fac-
tors of production, id. at 194–95, and contained a series of
questions tying factors of production to control numbers,
id. at 204–05, 208.
Court No. 19-00055                              Page 40
Vuong] stated that its [sic] keeps this type of original
production source documents [sic] for many years, in
the end, Commerce was unable to examine any pro-
duction orders at verification. This is in sharp contrast
to other production documents Commerce examined at
verification, where [Hung Vuong] did keep various
source documents.” Id. (cleaned up).

         c. Sales correspondence

   Commerce observed that “[a]s an experienced re-
spondent which has undergone verification before,
[Hung Vuong] is well aware that for many, many years
the verification outline has stated that . . . Commerce
will examine sales negotiation correspondence.”
ECF 25-5, at 22. During verification, however, Com-
merce learned Hung Vuong deletes sales confirmation
e-mails after a few months to save server space and to
“reduce clutter” in the company’s records, and Com-
merce also learned Hung Vuong deleted the entirety of
one salesperson’s e-mail correspondence when she left
the company. Id. Accordingly, Commerce was “unable
to verify the negotiation of prices, quantities, and
terms of sales because [Hung Vuong] deleted the
emails that would have provided this information.” Id.
Court No. 19-00055                                 Page 41
      2. The administrative record permitted
         Commerce to apply facts otherwise
         available with an adverse inference
         as to the failure to retain source doc-
         uments.

         a. Facts otherwise available

   Based on the foregoing source document deficien-
cies, Commerce concluded that necessary information
was missing from the administrative record for pur-
poses of 19 U.S.C. § 1677e(a)(1), ECF 25-5 at 23, and
that by discarding source documents for fish feed, pro-
duction records, and sales negotiation e-mails, Hung
Vuong withheld requested information for purposes of
19 U.S.C. § 1677e(a)(2)(A), significantly impeded Com-
merce’s investigation for purposes of 19 U.S.C.
§ 1677e(a)(2)(C), and provided information that could
not be verified for purposes of 19 U.S.C.
§ 1677e(a)(2)(D). Id. at 22–24. Any one of these four
findings allowed Commerce to apply “facts otherwise
available” under 19 U.S.C. § 1677e(a).29


29 At oral argument, Hung Vuong’s counsel conceded that
source documents had been discarded but disputed
whether any of that information mattered. ECF 70,
at 11:25–12:23. Hung Vuong’s briefing likewise argues that
the missing source documents were not, in Hung Vuong’s
opinion, “necessary” information, asserting that the ab-
sence of “necessary” information is “required” before Com-
merce can resort to facts otherwise available. See, e.g.,
ECF 58, at 13–14. Hung Vuong overlooks the statute’s use
of the disjunctive “or.” As discussed above, see supra Stat-
utory and Regulatory Background Part B.4.a., the “facts
otherwise available” statute is a multi-layered provision
Court No. 19-00055                                Page 42
    Here, the Court need not address each statutory ba-
sis invoked by Commerce to apply facts otherwise
available, as substantial evidence permitted Com-
merce’s conclusion that Hung Vuong provided infor-
mation that “cannot be verified.” 19 U.S.C.
§ 1677e(a)(2)(D). It is undisputed that Hung Vuong did
not retain source documents for fish feed consumption,
production orders related to control numbers during
the period of review, and sales correspondence e-mails.
See, e.g., ECF 38-1, at 33 (Hung Vuong admission that
it routinely “discards” source documents).

   Commerce sought this source document infor-
mation precisely to verify Hung Vuong’s responses to
Commerce’s initial and supplemental questionnaires.
Because the discarded source documents prevented
verification, Commerce permissibly applied facts oth-
erwise available. See, e.g., Yantai Timken Co. v. United
States, 521 F. Supp. 2d 1356, 1375 (CIT 2007) (Com-
merce permissibly “resort[ed] to facts available” when
respondent “supplied information regarding rebates
and commissions that could not be verified and further


that uses the word “or” multiple times, such that any one
(or more) of the enumerated conditions is an independent
basis for Commerce to apply facts otherwise available. One
such ground is when “necessary information is not availa-
ble on the record.” 19 U.S.C. § 1677e(a)(1) (emphasis
added). Another such ground, however, is when a respond-
ent provides “information [requested by Commerce] but the
information cannot be verified.” 19 U.S.C. § 1677e(a)(2)(D)
(emphasis added). As discussed below, the problem here is
that Hung Vuong’s discarding of source documents pre-
vented verification of information in the administrative
record.
Court No. 19-00055                               Page 43
failed to provide source documents requested by Com-
merce”).

   This is so even though Hung Vuong offered
secondhand “summary reports” purporting to reflect
information in original source documents. As the Fed-
eral Circuit has noted, Commerce is entitled to insist
on the original records because “failure to submit pri-
mary source documentation” means that Commerce is
“unable to verify the accuracy of the information sub-
mitted.” Thyssen Stahl AG v. AK Steel Corp.,
No. 97-1509, 1998 WL 455076, at *5 (Fed. Cir. July 27,
1998) (“Thyssen’s internally generated commercial in-
voices . . . presumably depended upon information con-
tained in actual source documents, but the internally
generated documents cannot, for the purpose of verifi-
cation, replace the actual source documents.”).

    Finally, § 1677e(a) provides that Commerce’s resort
to “facts otherwise available” for deficiencies in the ad-
ministrative record is “subject to section 1677m(d) of
this title.” 19 U.S.C. § 1677e(a). Section 1677m(d) pro-
vides that if Commerce “determines that a response to
a request for information under this subtitle does not
comply with the request,” Commerce must “promptly
inform the person submitting the response of the na-
ture of the deficiency and shall, to the extent practica-
ble, provide that person with an opportunity to remedy
or explain the deficiency in light of” the applicable
time limits. 19 U.S.C. § 1677m(d).

  Here, as the government’s counsel noted at oral ar-
gument, Hung Vuong’s admission that the source doc-
uments no longer existed made it impracticable for
Court No. 19-00055                             Page 44
Commerce to give Hung Vuong a chance to supple-
ment the record. ECF 70, at 64:9–65:23. As Hung
Vuong had discarded the relevant source documents,
it would have been futile for Commerce to give Hung
Vuong another chance to produce them. Cf. Ta Chen
Stainless Steel Pipe, Inc. v. United States, 298 F.3d
1330, 1338 (Fed. Cir. 2002) (“[Section 1677m(d)] only
applies when a ‘response to a request’ is deemed to not
comply. A failure to respond is not the same as a ‘re-
sponse’ as required by the statute.”).

   More importantly, the Court construes § 1677m(d)
as inapplicable at the verification stage. Verification—
unlike Commerce’s questionnaires sent to respondents
at the beginning of an investigation or an administra-
tive review—does not entail a “request for information
under this subtitle.” 19 U.S.C. § 1677m(d). Instead,
verification entails “verify[ing] information” previ-
ously provided by a respondent in its questionnaire an-
swers. Id. § 1677m(i).

   Thus, insofar as a respondent’s questionnaire an-
swers on their face comply with Commerce’s infor-
mation requests, § 1677m(d) does not apply if Com-
merce, upon verification, determines that those ques-
tionnaire answers are inaccurate. In short, verification
is not an opportunity for a do-over; instead, the pur-
pose of verification is to confirm information previ-
ously submitted by a respondent in response to Com-
merce’s requests for information.
Court No. 19-00055                               Page 45
         b. Adverse inference

    Commerce further determined that in applying
facts otherwise available based on its inability to com-
plete verification due to missing source documents, an
adverse inference was warranted because Hung
Vuong “failed to cooperate to the best of its ability.”
ECF 25-5, at 23; see 19 U.S.C. § 1677e(b)(1)(A) (per-
mitting an adverse inference when “an interested
party has failed to cooperate by not acting to the best
of its ability to comply with a request for information”).

   Commerce reasoned that Hung Vuong, an experi-
enced respondent, “produces the records sought by
Commerce in the ordinary course of business, but
chose to discard them so that Commerce would not be
able to examine them at verification.” ECF 25-5, at 23
(emphasis added). “To allow [Hung Vuong] to deter-
mine which source documents it will allow Commerce
to examine at verification is to allow [Hung Vuong] to
control this proceeding.” Id.

   Hung Vuong challenges Commerce’s decision to ap-
ply an adverse inference, arguing that “there is noth-
ing untoward or surprising about” Hung Vuong dis-
carding records—Hung Vuong “explained to Com-
merce, on multiple occasions, that it does not always
keep underlying source records once the information
has been transferred to more regularized monthly or
computerized records.” ECF 38-1, at 29 (cleaned up).
Hung Vuong further argues that Vietnamese fish pro-
ducers often do not keep the sorts of records Commerce
asked to review in this case. Id. at 30.
Court No. 19-00055                               Page 46
   For purposes of whether Commerce permissibly ap-
plied an adverse inference based on Hung Vuong’s fail-
ure to maintain source documents, the question here
is whether Commerce has made “an objective showing
that a reasonable and responsible importer would
have known that the requested [source documents
were] required to be kept and maintained under the
applicable statutes, rules, and regulations.” Nippon
Steel, 337 F.3d at 1382 (emphasis added). Hung Vuong
clearly produced source documents in the ordinary
course of business, but would a reasonable and respon-
sible producer have retained all such documents to re-
spond to an investigation or verification by Commerce?

   According to Commerce’s final decision, “[w]hile
courts have held the application of AFA impermissible
where companies do not keep records in the ordinary
course of business, this is not the case here.” ECF 25-5,
at 23 & n.176 (emphasis added and citing F.lli De
Cecco Di Filippo Fara S. Martino S.p.A. v. United
States, 216 F.3d 1027 (Fed. Cir. 2000), and Borden,
Inc. v. United States, 4 F. Supp. 2d 1221, 1247 (CIT
1998)). There’s a lot in that sentence, and the Court
will attempt to unpack it.

   First, neither cited decision even addresses, much
less supports, the proposition that Commerce oddly at-
tributes to both.30 Nevertheless, the Court takes Com-
merce’s statement as an admission by it that a “rea-
sonable and responsible” producer is only obligated to

30Hung Vuong parrots verbatim Commerce’s inaccurate
characterization of De Cecco, down to the missing pincite.
See ECF 38-1, at 33.
Court No. 19-00055                             Page 47
retain records that it keeps in the ordinary course.
Consistent with that admission, Commerce’s standard
questionnaire instructions require respondents to
“[i]dentify any source documents maintained in the
normal course of business you have relied on in prepar-
ing your response, and specify the cities where these
documents are maintained.” See questionnaire cited
supra note 28, at G-10 (emphasis added). Commerce is
free to put respondents on notice that all (or some sub-
set of) source documents must be retained, but Com-
merce has not done so (except as discussed below). In-
stead, as the questionnaire indicates, Commerce’s gen-
erally applicable standard is whether source docu-
ments are “maintained in the normal course of busi-
ness.”

    Second, the Court does not understand Commerce’s
unexplained, if not incoherent, assertion that “this
[impermissibly applying an adverse inference for fail-
ure to retain records in the ordinary course of busi-
ness] is not the case here.” Hung Vuong argues that
the challenged source documents were not kept in the
normal course of business, and Commerce did apply an
adverse inference. So it is the case here that Com-
merce is applying an adverse inference based on the
failure to keep records in the ordinary course of busi-
ness. Under Commerce’s own standard questionnaire
instructions, Hung Vuong had no reason to expect that
it had to retain all original source documents.

   There is more to the matter, however, than simply
the standard questionnaire instructions. Commerce
also sent Hung Vuong a verification outline listing the
“required source documents” Commerce would seek to
Court No. 19-00055                                Page 48
examine during verification. See, e.g., ECF 61-1,
at 854. Commerce has used this verification outline
“for many, many years.” ECF 25-5, at 22.

   The outline stated that Commerce wished to re-
view, inter alia, “[p]urchase agreements and records of
payment made for material costs, charges and ex-
penses,” “raw material inventory ledger[s],” and
“[m]onthly records (for [period of review] of raw mate-
rial consumption at each production center,”
ECF 61-1, at 858–59, material that necessarily in-
cluded fish feed purchase records. Similarly, section
XIII of the verification outline, headed “Material In-
puts,” explained that Commerce would thoroughly re-
view the costs of producing the frozen fish fillets, in-
cluding how Hung Vuong purchased raw materials
from suppliers and “the amounts purchased for all fac-
tors,” which in context clearly referred to factors of
production such as fish feed. Id. at 867–68.

   The verification outline also listed “[p]roduction or-
ders,” which Commerce said would “serve as substan-
tiation for reported information about individual sales
as well as total sales figures for the [period of review].”
Id. at 858. As to sales correspondence, the outline
stated that Commerce would “ ‘trace’ the selected sale
from initial inquiry/order through your records to re-
ceipt of payment from the customer,” and that “a com-
plete set of documents should be prepared for [each se-
lected] sale.” Id. at 864 (emphasis added).

   Commerce’s verification outline is why Hung
Vuong’s status as an “experienced respondent” mat-
ters. ECF 25-5, at 18–19. An inexperienced
Court No. 19-00055                                 Page 49
respondent, or a respondent that had never been sub-
ject to verification, would have received only the stand-
ard questionnaire with the general instruction about
“source documents maintained in the normal course of
business” and thus may not have seen a need to retain
all source documents, but an experienced respondent
that had previously received the verification outline
would know what types of source documents Com-
merce would ask for at verification, such that it would
be objectively unreasonable for the experienced re-
spondent to assume that disposing of those materials
was acceptable.

    The Court therefore concludes, in view of this veri-
fication outline—which imposed stricter source docu-
ment retention obligations than Commerce’s general
instructions—that Hung Vuong, as an experienced re-
spondent, “would have known that the requested
[source documents] were required to be kept and main-
tained under the applicable statutes, rules, and regu-
lations.” Nippon Steel, 337 F.3d at 1382. Substantial
evidence therefore permitted Commerce to apply an
adverse inference based on Hung Vuong’s failure to re-
tain these source documents, regardless of its business
practices.31


31 Notably, in litigation following Commerce’s 11th admin-
istrative review of the same antidumping order at issue in
this case, Hung Vuong argued that it was impossible for it
to comply with Commerce’s data requests because it did not
track sales and factors of production based on product char-
acteristics identified by control numbers. Commerce re-
jected that argument, finding Hung Vuong could still track
information in the way Commerce requested even if that
Court No. 19-00055                                 Page 50
    In addition, “a court may affirm the decision of an
agency on a ground other than the ground given by the
agency, so long as it is clear that the agency would
have reached the same decision if it had been aware
that the ground it invoked was legally unavailable, or
if the decision does not depend on making a finding of
fact not previously made by the agency.” Oracle Am.,
Inc. v. United States, 975 F.3d 1279, 1291 (Fed. Cir.
2020). Here, if the Court were to find that Hung Vuong
was not on notice of the need to maintain source docu-
ments, the Court would find that substantial evidence
permitted Commerce’s conclusion that Hung Vuong’s
questionnaire answers regarding the feed consump-
tion and production record source documents were in-
accurate. See ECF 25-5, at 19 (Hung Vuong’s question-
naire answers inaccurately stated that feed consump-
tion records were “kept for many years”); id. at 21
(“Although in its questionnaire responses HVG stated
that it keeps this type of original production source
documents for many years, in the end, Commerce was
unable to examine any production orders at verifica-
tion.”).

   Those findings in turn supported Commerce’s con-
clusion that Hung Vuong failed to cooperate to the best


were not Hung Vuong’s normal business practice. The
Court agreed. See An Giang, 287 F. Supp. 3d at 1370–71.
Commerce initiated the 11th review in 2014 and issued its
final decision in 2016. Id. at 1364, 1365. Thus, Hung Vuong
was on notice well prior to the 14th administrative review
that Commerce would not accept the “not our business
practice” argument, especially in view of Nippon Steel’s ad-
monition that “inadequate record keeping” is inexcusable.
Court No. 19-00055                                 Page 51
of its ability. See id. at 23 (relying on all of “the above”
findings to conclude that Hung Vuong did not cooper-
ate to the best of its ability); see also Nippon Steel, 337
F.3d at 1383 (“[I]naccurate reporting[] surely evinces
a failure to cooperate . . . .”).

   Accordingly, the Court determines that Commerce
permissibly applied an adverse inference in connection
with the missing feed consumption and production rec-
ords documents. That inference was permissible even
if Hung Vuong had not been on notice of the require-
ment to maintain the discarded source documents, be-
cause Hung Vuong’s questionnaire answers about its
document retention policies were inaccurate.

   Finally, Hung Vuong also objects that Commerce
has sometimes excused prior respondents’ inadequate
recordkeeping and asserts that Commerce’s allegedly
disparate treatment of Hung Vuong is an arbitrary
change in policy. See ECF 38-1, at 33–34. Specifically,
Hung Vuong cites a Commerce decision from the 8th
review as to a different respondent. There, Commerce
did not require the respondent to “keep or maintain
certain records beyond which the Department had ap-
proved in prior segments, absent explicit evidence that
would call into question the company’s document re-
tention system.” Certain Frozen Fish Fillets from the
Socialist Republic of Vietnam: Issues and Decision
Memorandum for the Final Results of the Eighth Ad-
ministrative Review and Aligned New Shipper Re-
views, at 45 (Mar. 13, 2013).

   Commerce’s final decisions in prior reviews do not
“establish a policy” as Hung Vuong contends. “Each
Court No. 19-00055                                   Page 52
administrative review is a separate exercise of Com-
merce’s authority and allows for different conclusions
based on different facts in the record. Commerce’s
findings with respect to [a respondent’s] reporting
methodology in prior segments of this proceeding do
not relieve [any respondent] of its burden to comply
with Commerce’s requests in [a later] segment.” ABB
Inc. v. United States, 437 F. Supp. 3d 1289, 1301 (CIT
2020) (cleaned up); see also Hyundai Heavy Indus. Co.
v. United States, 332 F. Supp. 3d 1331, 1342 (CIT
2018) (finding respondent could not excuse its failure
to comply with Commerce’s questionnaires by pointing
to Commerce’s treatment of that respondent’s infor-
mation in prior administrative reviews).

     B. Hung Vuong’s Relationship with Cus-
        tomers32

    Catfish Farmers contends that Hung Vuong may be
affiliated with its U.S. customers.33 Sales to an affili-
ated entity may not be at arm’s length and thus may
not reflect commercial reality.34 Therefore, at oral

32This discussion corresponds to Commerce’s findings in
ECF 25-5, at 24–29.
33 The statutory basis for this argument is 19 U.S.C.
§ 1677(33)(G), which provides: “The following persons shall
be considered to be ‘affiliated’ or ‘affiliated persons’: . . .
(G) Any person who controls any other person and such
person. For purposes of this paragraph, a person shall be
considered to control another person if the person is legally
or operationally in a position to exercise restraint or direc-
tion over the other person.”
34As previously discussed, antidumping duties are “equal
to the amount by which the normal value exceeds the
Court No. 19-00055                                  Page 53
argument counsel for Catfish Farmers explained that
if Hung Vuong is affiliated with its U.S. customers, it
could potentially manipulate the sales price to receive
a lower dumping margin than might otherwise be the
case. ECF 70, at 81:25–84:20.

   Prior to verification, Commerce issued supple-
mental questionnaires to both Hung Vuong and its
customers in “an attempt to probe [Hung Vuong’s] pos-
sible affiliation with these companies, the role of ex-
employees at these companies, how [Hung Vuong]
does business with these companies and whether the
sales are made at arm’s length, and information about
sales to the ultimate purchasers, among other things.”
ECF 25-5, at 25.




export price (or the constructed export price) for the mer-
chandise.” 19 U.S.C. § 1673. The “export price” is the price
the producer or exporter charges to an unaffiliated cus-
tomer either within, or for exportation to, the United
States, while the “constructed export price” is the price the
affiliated purchaser charges within the United States to a
purchaser not affiliated with the producer or exporter. Mid
Continent Steel & Wire, Inc. v. United States, 203
F. Supp. 2d 1295, 1298–99 (CIT 2017). Commerce makes
certain statutory adjustments to the price of goods to re-
flect various costs involved in preparing the goods for sale
in the United States, and the adjustments to “constructed
export price” are more extensive than the adjustments to
“export price.” See 19 U.S.C. § 1677a(c) (listing adjust-
ments to both), (d) (listing additional adjustments to “con-
structed export price”).
Court No. 19-00055                                  Page 54
      1. Commerce’s findings

    Commerce concluded that “three important pieces
of information [were] missing from the record” for pur-
poses of assessing the relationship between Hung
Vuong and its customers. ECF 25-5, at 27. First, be-
cause Hung Vuong had deleted the e-mail messages
containing sales correspondence with customers, that
information was not in the record. Id. Second, Hung
Vuong’s customers did not respond to Commerce’s
questionnaires, and that information would have shed
light on the affiliation issue. Id. Third, Hung Vuong
failed to retain production orders, which would have
shown specific details for particular sales. Id. at 27–
28.35


35 The Court pauses here to note that aspects of Com-
merce’s final decision are incoherent and frustrate rea-
soned judicial review. For instance, Commerce at times
characterizes Hung Vuong’s action as “discarding” produc-
tion orders, see ECF 25-5, at 23 (referring to Hung Vuong’s
“convenient discarding of these documents”), but elsewhere
Commerce characterizes Hung Vuong’s action as a “refusal
to provide production orders requested at verification,” id.
at 27, and then later distinguishes between Hung Vuong’s
decisions to (1) “discard” e-mails and (2) “not provide” pro-
duction orders, id. at 28. The Court cannot discern whether
(1) this is simply sloppiness on Commerce’s part, (2) the
Department believes “discard” and “refusal to provide”
mean the same thing, or (3) Commerce means to say that
Hung Vuong retained production orders but refused to pro-
vide them. In any event, the Court construes Commerce’s
statements that Hung Vuong “refused to provide” produc-
tion orders as meaning that Hung Vuong discarded them
long before verification pursuant to its ordinary business
practices.
Court No. 19-00055                              Page 55
   In addition, Commerce noted Hung Vuong’s ques-
tionnaire answers stated any interaction Hung Vuong
had with its “downstream purchasers” (that is, the
people who buy frozen fish from Hung Vuong’s U.S.
customers) was incidental, sporadic, and promotional
in nature, but at verification Commerce found evi-
dence of regular substantive visits by Hung Vuong to
downstream purchasers and vice versa. Id. at 26.

      2. Commerce must reconsider its appli-
         cation of facts otherwise available
         with an adverse inference as to cus-
         tomer relationships.

         a. Facts otherwise available

   Based on its findings described above, Commerce
concluded that it did “not have the necessary infor-
mation to determine the full extent of the relationship
between [Hung Vuong] and its customers, including
any potential affiliate relationship or any princi-
pal/agent relationship,” id. at 27, and could not “deter-
mine whether [it] ha[d] a correct Section C database
which would include the selling expenses incurred by
[Hung Vuong’s] U.S. selling agent, with which to cal-
culate a margin for [Hung Vuong].” Id. at 28. The
“scale of the problem” rendered Hung Vuong’s re-
sponses unusable in determining “an accurate and re-
liable dumping margin.” Id. at 28–29.

   Commerce therefore applied facts otherwise avail-
able because (1) necessary information was not avail-
able on the record, see 19 U.S.C. § 1677e(a)(1);
(2) Hung Vuong withheld information requested by
Court No. 19-00055                             Page 56
Commerce, id. § 1677e(a)(2)(A); (3) Hung Vuong sig-
nificantly impeded Commerce’s verification, id.
§ 1677e(a)(2)(C); and (4) Hung Vuong provided infor-
mation that could not be verified, id. § 1677e(a)(2)(D).
ECF 25-5, at 28. As above, any one of these four find-
ings allowed Commerce to apply “facts otherwise
available” under 19 U.S.C. § 1677e(a), and therefore
the Court need not address every such finding so long
as at least one of them is supported by substantial ev-
idence.

   At a minimum, substantial evidence permitted
Commerce’s conclusion that Hung Vuong submitted
information that could not be verified due to Hung
Vuong’s failure to retain sales correspondence and pro-
duction orders. Contrary to Hung Vuong’s argument,
see ECF 38-1, at 26, Commerce had no obligation un-
der 19 U.S.C. § 1677m(d) to provide Hung Vuong an
opportunity to cure these deficiencies. As explained
above, § 1677m(d) does not apply at the verification
stage, but even if it did, such an opportunity to cure
would have been futile because the documents no
longer existed.

   On the other hand, Commerce could not lawfully
rely upon the failure of Hung Vuong’s customers to an-
swer Commerce’s questionnaire as a basis to apply
facts otherwise available when Commerce gave no no-
tice of the deficiency. As Hung Vuong points out in its
brief, it first learned of this deficiency when Commerce
issued its final decision some four months after Hung
Vuong submitted its questionnaire answers. See
ECF 38-1, at 26. The government has no response to
this argument. On remand, therefore, Commerce must
Court No. 19-00055                             Page 57
reconsider its decision to apply facts otherwise availa-
ble as to customer relationships and determine
whether it should apply partial facts available.

   Commerce further cited discrepancies between in-
formation in Hung Vuong’s questionnaire answers
about its contact with customers and their ultimate
purchasers and information discovered at verification
suggesting more systematic and pervasive contact.
ECF 25-5, at 26–27. For example, the questionnaire
response stated Hung Vuong does not discuss “price
negotiation, delivery, or negotiation of other terms or
conditions of U.S. sales with the ultimate U.S. pur-
chasers,” ECF 61-1, at 778–79, but e-mail correspond-
ence found at verification indicated otherwise,
ECF 25-5, at 26. The questionnaire response also
stated Hung Vuong’s officials did not visit customers’
ultimate purchasers, aside from sometimes being in-
troduced to them at trade fairs, ECF 61-1, at 778, but
at verification Commerce learned Hung Vuong offi-
cials directly visited the ultimate purchasers,
ECF 25-5, at 26 (citing ECF 61-1, at 909). The verifi-
cation report noted those visits with ultimate purchas-
ers might include discussion of “possible sales, prod-
ucts, [and] prices.” ECF 61-1, at 909.

   Hung Vuong’s briefing contends there was no dis-
crepancy because the company disclosed that its offic-
ers visited customers and customers visited Hung
Vuong, see ECF 38-1, at 26, but the questionnaire re-
sponse also said Hung Vuong did not visit the ultimate
purchasers (i.e., the customers’ customers) and the in-
formation found at verification contradicted that.
ECF 25-5, at 26 (citing ECF 61-1, at 909).
Court No. 19-00055                              Page 58
   In short, discrepancies in the administrative record
between Hung Vuong’s questionnaire answers versus
the information revealed at verification supported
Commerce’s decision to apply facts otherwise available
due to its inability to verify information in the record
and Hung Vuong’s impeding of the investigation. Alt-
hough Hung Vuong complains that it was not provided
an opportunity to cure this deficiency pursuant to
19 U.S.C. § 1677m(d), as discussed above, the Court
construes that provision as inapplicable to deficiencies
discovered at verification. In any event, Commerce’s
obligation to provide that opportunity is subject to “the
time limits established for the completion of investiga-
tions or reviews under this subtitle.” 19 U.S.C.
§ 1677m(d). In this case, verification concluded less
than one month prior to Commerce’s statutory dead-
line.

    Hung Vuong’s reply brief, however, argues that
Commerce should have notified Hung Vuong of the de-
ficiencies prior to verification because “it had much of
[Hung Vuong’s] purportedly deficient information in
its possession for several months (and in some cases
more than a year).” ECF 58, at 9. Nothing in the record
suggests Commerce was aware that Hung Vuong’s
questionnaire answers were inaccurate until verifica-
tion, and Hung Vuong has offered no argument what-
soever to demonstrate how or why Commerce should
have discovered those deficiencies sooner.

   If Commerce does not know responses are unverifi-
able until it conducts verification—after all, what else
is verification for?—then how is Commerce supposed
to give notice of a deficiency it has not yet discovered?
Court No. 19-00055                             Page 59
Cf. Taian Ziyang Food Co. v. United States, 637
F. Supp. 2d 1093, 1112 (CIT 2009) (accepting the gov-
ernment’s argument that Commerce could not have in-
formed a party that information was missing from the
administrative record when Commerce did not yet
know the information submitted was incorrect).

                         * * *

   The Court largely sustains Commerce’s decision to
find facts otherwise available as to Hung Vuong’s cus-
tomer relationships, but on remand Commerce must
reconsider whether to apply partial facts available be-
cause it could not lawfully apply facts otherwise avail-
able based on the failure of Hung Vuong’s customers
to answer Commerce’s questionnaires. In so doing,
Commerce must thoroughly explain why it reaches
whatever decision it makes.

         b. Adverse inference

   The second part of the analysis, as above, involves
Commerce’s decision to apply an adverse inference.
Commerce found that Hung Vuong failed to cooperate
to the best of its ability in responding to Commerce’s
requests for information because Hung Vuong dis-
carded sales correspondence and production orders,
thereby “preclud[ing] Commerce from further probing
[Hung Vuong’s] relationships with its customers.”
ECF 25-5, at 28. Commerce concluded that Hung
Vuong’s failure to cooperate resulted in Commerce be-
ing unable to determine whether the administrative
record provided adequate information about Hung
Vuong’s selling expenses from which Commerce could
Court No. 19-00055                               Page 60
calculate a dumping margin for Hung Vuong. Id.
at 28–29.

    Again, the standard is that enunciated in 19 U.S.C.
§ 1677e(b)(1) as further clarified by Nippon Steel—
whether the respondent (here, Hung Vuong) failed to
cooperate to the best of its ability—and, again, the
analysis has no mens rea component. The same prob-
lem with the data supporting Hung Vuong’s factors of
production arises as to the records Commerce sought
to review regarding Hung Vuong’s relationship with
its customers. Hung Vuong discarded production or-
ders and e-mail correspondence with its customers
and, apparently (based on records found at verifica-
tion), those customers’ ultimate purchasers. As the
Nippon Steel court noted, the “best of its ability” stand-
ard does not permit “inadequate record keeping.” 337
F.3d at 1382. Hung Vuong does not dispute that it rou-
tinely deletes production orders and e-mail corre-
spondence—rather, Hung Vuong almost defiantly ad-
mits that it does so and then disparages Commerce for
requesting material Hung Vuong considers “not rele-
vant.” ECF 58, at 17.

   Moreover, while Hung Vuong contends that dis-
carding production orders and deleting e-mail is a
“typical business practice,” id., Hung Vuong fails to ad-
dress how such discarding of source documents Com-
merce deems relevant can possibly comply with the
Nippon Steel standard when Commerce’s verification
outline requires such data. Therefore, the Court con-
cludes that substantial evidence in the administrative
record permitted Commerce to apply an adverse infer-
ence as to Hung Vuong’s relationship with its
Court No. 19-00055                             Page 61
customers based on its failure to retain production or-
ders and e-mail correspondence with its customers.

   Similarly, the Court concludes that substantial ev-
idence supported Commerce’s determination to apply
an adverse inference based on Hung Vuong’s submis-
sion of inaccurate questionnaire answers regarding its
relationship with downstream customers. These inac-
curate responses amounted to a failure to cooperate for
purposes of 19 U.S.C. § 1677e(b)(1). However, because
the Court is remanding for Commerce to reconsider
whether to use total or partial facts available for the
reasons noted above, the Court is also required to re-
mand the decision to apply an adverse inference—re-
gardless of whether substantial evidence in the admin-
istrative record permitted that decision—because
19 U.S.C. § 1677e(b)(1)(A) allows Commerce to apply
an adverse inference only for purposes of “selecting
from among the facts otherwise available.” Thus, if
Commerce decides to use partial facts available on re-
mand, Commerce could only apply (at most) a partial
adverse inference. On remand, therefore, after recon-
sidering whether to apply partial facts available on the
customer relationships issue, Commerce must also re-
consider whether to apply an adverse inference—in
whole or in part—on the issue and must thoroughly
explain why it reaches whatever decision it makes.
Court No. 19-00055                                Page 62
     C. Control Number Reporting36

        1. Commerce’s findings

   As discussed above, see supra Statutory and Regu-
latory Background Part C.2., Commerce requires re-
spondents to use a reporting mechanism referred to as
“control numbers.” In this case, Commerce found that
Hung Vuong failed to comply with the control number
methodology:

     At verification, we observed that [Hung Vuong’s]
     invoices, rather than reflecting the actual [con-
     trol numbers] produced, instead represent an
     average of several [control numbers]. More spe-
     cifically, an examination of the Daily Production
     Report indicates that for each sale, production
     occurs over several days, and at the end of an
     order, [Hung Vuong] sums up the unsoaked and
     soaked fillet weights to calculate an average
     NETWGTU for that particular sale. The value
     reflected in the invoice is therefore an average of
     all the productions [sic] runs for that sale.

ECF 25-5, at 30.

   The Court understands “NETWGTU” as having
something to do with the amount of water weight the
fish fillets gain when they are soaked in preservatives.
Commerce emphasized that producers must accu-
rately report this weight gain “in the [control number]
in the field ‘NETWGTU,’ ” id., but found that Hung

36This discussion corresponds to Commerce’s findings in
ECF 25-5, at 29–32.
Court No. 19-00055                                Page 63
Vuong only reported average numbers, “rather than
the precise amount of water weight gained by fillets
during each production run.” Id. Commerce also found
that Hung Vuong had records that would have allowed
it to comply with Commerce’s required methodology.
Id. at 31.37

    Commerce’s review of Hung Vuong’s invoices at
verification indicated that “an examination of the daily
production shows that rounding each day’s production
to the nearest decimal results in the same NETWGTU
for each line item as well as the report’s total, and
therefore, for the entire sale.” Id. at 30. Commerce
noted that in this circumstance, reporting one control
number for the whole invoice was accurate, but Com-
merce then explained that this method would not al-
ways work: “However, for other sales, for example the
first surprise sales trace, an examination of the daily
production report shows that rounding the daily pro-
duction to the nearest decimal results in five different
NETWGTUs, and therefore, five [control numbers]
should have been reported, but [Hung Vuong] only re-
ported one [control number] for the sale.” Id.




37 The Court further notes that at oral argument, Hung
Vuong’s counsel said it would have been easy for the com-
pany to report data in the way Commerce required because
it would have essentially just required hitting “a few but-
tons” on the company’s computer system. ECF 70, at 40:3–
42:4. If indeed it would have been “easy” for the company
to comply, then the Court cannot understand why Hung
Vuong didn’t just follow Commerce’s instructions in the
first place.
Court No. 19-00055                              Page 64
    Hung Vuong’s response was essentially to argue
that Commerce’s requirements were too difficult, but
Commerce found that Hung Vuong’s records would
have allowed for reporting in the required manner. Id.
at 30–31. “Put another way, [Hung Vuong] has not re-
ported [control number–]specific sales data as re-
quired by Commerce’s repeated warnings in this case,
and Commerce’s instructions.” Id. at 31. Commerce ex-
plained that this matters because “allocation method-
ologies that average [control number] characteristics
may result in a reporting methodology that is not ac-
curate because there is less variation in the calculation
of [normal value], even though there are clear differ-
ences in the physical characteristics of the [control
numbers] and in the actual amount of inputs used.” Id.

      2. The administrative record permitted
         Commerce to apply facts otherwise
         available with an adverse inference
         as to control number reporting.

         a. Facts otherwise available

   Based on the foregoing, Commerce invoked
19 U.S.C. § 1677e(a)(2)(B), (C), and (D) and stated that
“because [Hung Vuong] did not report accurate [con-
trol numbers] when it had the ability to do so, we find
that [Hung Vuong] failed to provide sales and [factors-
of-production] data in the form or manner requested
by Commerce and significantly impeded this proceed-
ing.” ECF 25-5, at 32. Commerce found that the ab-
sence of properly-reported data meant that “we do not
have correct Section C and Section D databases with
which to calculate an accurate margin for [Hung
Court No. 19-00055                                Page 65
Vuong]. Commerce therefore cannot use [Hung
Vuong’s] Section C and Section D questionnaire re-
sponses to determine an accurate and reliable dump-
ing margin.” Id. As before, any one of the three statu-
tory grounds—§ 1677e(a)(2)(B), (C), or (D)—is enough
to require Commerce to use facts otherwise available.

             i. (a)(2)(B)—failure to provide in-
                formation in the form and man-
                ner requested.

   The Court concludes that substantial evidence per-
mitted Commerce’s decision to resort to facts other-
wise available pursuant to § 1677e(a)(2)(B) because it
is essentially undisputed that Hung Vuong failed to
report its control numbers in the manner Commerce
required and because neither of the two exceptions un-
der § 1677m apply here.38

    Commerce explained that Hung Vuong “reported
the weighted average of the production runs for an in-
voice, rather than the precise amount of water weight
gained by fillets during each production run.”
ECF 25-5, at 30. Hung Vuong objects to this finding
and argues that the company reported data “based on
actual water weight gain attributed to each specific
production run using its actual production records
. . . .” ECF 38-1, at 36. Hung Vuong spends roughly

38 Section 1677e(a)(2)(B) requires Commerce to use facts
otherwise available when an interested party “fails to pro-
vide such information [requested by Commerce] by the
deadlines for submission of the information or in the form
and manner requested, subject to subsections (c)(1) and (e)
of [19 U.S.C. § 1677m].” 19 U.S.C. § 1677e(a)(2)(B).
Court No. 19-00055                               Page 66
three pages of its brief asserting, in various ways, that
it used “actual water weight gain” in its reporting. See
id. at 36–38.

    However, it appears to the Court that Hung Vuong
and Commerce are talking past each other. Com-
merce’s findings do not appear to the Court to contend
that Hung Vuong did not use “actual water weight
gain.” Rather, it appears to the Court that Commerce’s
complaint is that Hung Vuong took the “actual water
weight gain” for multiple fish fillets and then averaged
all the data to report a single control number, instead
of reporting figures for each specific control number
that should have applied to the finished fish fillets:
“More specifically, an examination of the Daily Pro-
duction Report indicates that for each sale, production
occurs over several days, and at the end of an order,
[Hung Vuong] sums up the unsoaked and soaked fillet
weights to calculate an average NETWGTU for that
particular sale. The value reflected in the invoice is
therefore an average of all the productions [sic] runs for
that sale.” ECF 25-5, at 30 (emphasis added). Com-
merce’s complaint is that Hung Vuong should have re-
ported separate data for each production run, rather
than averaging the data. Notably, Hung Vuong admits
to doing this and says it “does not dispute that it used
an ‘averaging’ methodology to report its net weights.”
ECF 38-1, at 39.

   The requirement that Hung Vuong comply with the
“control number” reporting methodology is not new
and should not have been a surprise to Hung Vuong.
As noted above, see supra note 31, the An Giang Court
previously found that Commerce emphasized the
Court No. 19-00055                                Page 67
control number requirements at least as early as the
8th administrative review, such that by the time of the
11th review, Hung Vuong was “notified of Commerce’s
preference for [control number–]specific reporting and
had enough time to come into compliance.” An Giang
Fisheries Import & Export Joint Stock Co. v. United
States, 287 F. Supp. 3d 1361, 1369–70 & n.13 (CIT
2018); see also id. at 1370 (“Given the advance notice
afforded to respondents, the court cannot find that
Commerce’s request for [control number–]specific re-
porting, here, was unreasonable . . . .”).

   The An Giang Court also found that while Hung
Vuong did not track sales and factors of production
based on the product characteristics identified by the
control numbers, Commerce was justified in expecting
Hung Vuong to track information in the way Com-
merce required, regardless of what sort of records
Hung Vuong kept in the “normal course of business.”
Id. at 1370–71 (cleaned up). The government notes
that in the course of this 14th administrative review,
Commerce again placed great emphasis on the im-
portance of its required “control number” reporting
methodology. ECF 49, at 26–28, 37–38.

   Hung Vuong, however, contends that Commerce
could not permissibly invoke § 1677e(a)(2)(B) because
“Commerce must still accept and consider the infor-
mation if it nevertheless satisfies the statutory condi-
tions of 19 U.S.C. § 1677m(e).” ECF 38-1, at 23.39


39Hung Vuong repeatedly mischaracterizes § 1677m(e) as
qualifying the entirety of § 1677e(a). See, e.g., ECF 38-1,
at 20 (“Importantly, the statute also instructs that the
Court No. 19-00055                                  Page 68
Section 1677m(e) provides that Commerce “shall not
decline to consider information that is submitted by an
interested party and is necessary to the determination
but does not meet all the applicable requirements es-
tablished by” Commerce if the information satisfies all
five of the following requirements: (1) “the information
is submitted by the deadline established for its sub-
mission”; (2) “the information can be verified”; (3) “the
information is not so incomplete that it cannot serve
as a reliable basis for reaching the applicable determi-
nation”; (4) “the interested party has demonstrated
that it acted to the best of its ability in providing the
information and meeting the requirements estab-
lished by [Commerce] with respect to the information”;
and (5) “the information can be used without undue
difficulties.” 19 U.S.C. § 1677m(e)(1)–(5). If the re-
spondent fails to satisfy any of these five require-
ments, Commerce need not consider the deficient sub-
mission. See Papierfabrik August Koehler SE v. United
States, 843 F.3d 1373, 1382–83 (Fed. Cir. 2016) (noting
that “all five requirements in that subsection” must be
satisfied).40


Department ‘shall not decline to consider information that
is submitted by an interested party and is necessary to the
determination’ if” the conditions listed in § 1677m(e) ap-
ply). Section 1677e(a), however, refers to § 1677m(e) in one
location only—subparagraph (B) of paragraph (2). Section
1677m(e) does not apply to the other five circumstances
listed in § 1677e(a) requiring Commerce to use “facts oth-
erwise available.”
40The statute does not define the words “best of its ability”
as used in § 1677m(e)(4). The Federal Circuit has explained
that those words have the same meaning, and are subject
Court No. 19-00055                                  Page 69
   Remarkably, however, Hung Vuong argues that
Commerce must satisfy “the five enumerated require-
ments of 19 U.S.C. § 1677m(e) to enable it to decline
an interested party’s information for its final determi-
nation.” ECF 38-1, at 20. Hung Vuong has it exactly
backwards.

    Commerce is not required to “meet” five require-
ments in order to “decline” information. Rather, as ex-
plained above, the statute says Commerce “shall not
decline to consider” an interested party’s submission
of information “necessary to the determination” that
does not meet all of Commerce’s requirements if the
information submitted satisfies five conditions that
are linked together with the conjunction “and.” In
other words, it is the respondent (in this case, Hung
Vuong) that must “meet the five enumerated [condi-
tions]” before Commerce is required to consider that
respondent’s deficient submissions. See Papierfabrik,
843 F.3d at 1382–83. But Hung Vuong makes no effort
to show how its information satisfied all five statutory
conditions.

   Here, Commerce found that Hung Vuong’s submit-
ted information failed to satisfy a number of
§ 1677m(e)’s five conditions. First, Commerce found
that Hung Vuong’s failure to retain source


to the same analysis, as the words “best of its ability” in
19 U.S.C. § 1677e(b)(1), the provision governing when
Commerce may apply an adverse inference. NSK Ltd. v.
United States, 481 F.3d 1355, 1360 n.1 (Fed. Cir. 2007). The
Court addresses “best of its ability” more fully in Statutory
and Regulatory Background Part B.4.b., supra.
Court No. 19-00055                              Page 70
documentation (as discussed above, see Analysis Part
II.A.) meant that Hung Vuong’s control number re-
porting could not be verified, which is the condition set
forth in § 1677m(e)(2). The Court concludes that sub-
stantial evidence permitted that finding for the same
reasons stated above.

    Second, Commerce found that Hung Vuong’s data-
bases could not be deemed reliable for use in calculat-
ing an accurate dumping margin for Hung Vuong be-
cause of the lack of properly-reported control number
sales and factor-of-production data, which is the con-
dition set forth in § 1677m(e)(3). See ECF 25-5, at 32.
Commerce emphasized that “allocation methodologies
that average [control number] characteristics may re-
sult in a reporting methodology that is not accurate
because there is less variation in the calculation of
[normal value], even though there are clear differences
in the physical characteristics of the [control numbers]
and in the actual amount of inputs used.” Id. at 31.

    Hung Vuong does not really dispute this point in its
briefing, arguing only that it was “eminently reasona-
ble” to report averaged data because “[t]here are only
minor variations in the individual soaking percent-
ages of the separate production runs used to fill a spe-
cific invoice from day to day.” Id. at 40. Commerce’s
point, however, was that the unaccounted-for varia-
tions were the reason why the databases were unreli-
able. For example, as to one sales trace, Commerce’s
review at verification revealed that Hung Vuong
should have reported five control numbers, but instead
Hung Vuong only reported one. ECF 25-5, at 30. The
Court understands this to mean that Hung Vuong’s
Court No. 19-00055                             Page 71
factors of production data therefore could not properly
be tied to the finished products, and the Court con-
cludes that substantial evidence permitted Commerce
to find the databases unreliable.

    Third, Commerce expressly found that Hung Vuong
failed to act to the best of its ability in meeting Com-
merce’s control number reporting requirements, see
ECF 25-5, at 30–31, which is the condition set forth in
§ 1677m(e)(4). The Court deems Commerce’s finding
in this regard supported by substantial evidence in
view of (1) the An Giang decision in 2018 that found
that Hung Vuong could have complied with the control
number requirements, see supra note 31, and (2) coun-
sel’s statement at oral argument that it would have
been “easy” for Hung Vuong to comply with Com-
merce’s requirements, see supra note 37. Again, the
Court concludes that if it would have been “easy” to
comply, then noncompliance may reasonably be con-
sidered substantial evidence permitting a finding that
Hung Vuong did not act to the best of its ability in at-
tempting to comply with instructions.

   As a result of the foregoing three findings,
§ 1677m(e) did not require Commerce to excuse Hung
Vuong’s failure to comply with Commerce’s control
number reporting requirements, and Commerce there-
fore permissibly invoked § 1677e(a)(2)(B) to apply
facts otherwise available.

   Commerce’s invocation of § 1677e(a)(2)(B) is also
subject to § 1677m(c)(1), which permits a party to ask
Court No. 19-00055                                Page 72
Commerce to modify its reporting requirements.41
Nothing in the administrative record shows that Hung
Vuong ever made such a request, nor does anything in
the record show that Hung Vuong suggested an alter-
native form for submitting the information prior to
verification.

   At oral argument, Hung Vuong’s counsel confirmed
that the company reported information in a different
format from what Commerce required but did not seek
approval first—instead, it used a different format, dis-
closed what it did, and explained its methodology.
ECF 70, at 37:14–38:2 (Court’s question) and 39:6–
40:2 (counsel’s answer).

   Apparently on the theory that it is better to beg for-
giveness than to ask permission, Hung Vuong tried to
shortcut the process. Rather than explain the diffi-
culty and suggest an alternate form of production,
Hung Vuong unilaterally produced records in a differ-
ent format without first obtaining Commerce’s ap-
proval.

   Hung Vuong now asks the Court to deem that al-
ternative format acceptable. That decision is not the


41While 19 U.S.C. § 1677m(c)(1) requires Commerce to con-
sider modifying its requirements to avoid placing an unrea-
sonable burden upon a respondent, that requirement “only
applies where a party notifies Commerce ‘that such party
is unable to submit the information requested in the re-
quired form and manner, together with a full explanation
and suggested alternative forms . . . .’ ” Maverick Tube
Corp. v. United States, 857 F.3d 1353, 1360–61 (Fed. Cir.
2018) (quoting § 1677m(c)(1)).
Court No. 19-00055                                Page 73
Court’s to make. Hung Vuong should have made that
request of Commerce before unilaterally proceeding
with its own alternative methodology. Cf. Diamond
Sawblades Mfrs.’ Coalition v. United States, Slip Op.
18-146, at 10, 2018 WL 5281941, at *4 (CIT Oct. 23,
2018) (noting that respondent’s provision of substitute
data “would not have been necessary had it main-
tained full and complete records . . . in the first place”)
(cleaned up).

             ii. (a)(2)(D)—information          could
                 not be verified

   As an alternative ground for resorting to facts oth-
erwise available, Commerce cited 19 U.S.C.
§ 1677e(a)(2)(D), which applies when a party provides
information that cannot be verified. As discussed
above, the Court has already found that substantial
evidence in the administrative record permitted Com-
merce’s finding that Hung Vuong’s control number re-
porting was not verifiable in the context of
§ 1677m(e)(2), and that analysis applies with equal
force here.

   Overall, Hung Vuong’s arguments here are strik-
ingly similar to those it unsuccessfully made in An
Giang. Notably, Hung Vuong does not even dispute
that it did not follow the control number methodology
Commerce requires, instead arguing that its alterna-
tive methodology “was eminently reasonable as it re-
ported accurate [factors of production] with no distor-
tion as accurately as possible using existing records.”
ECF 38-1, at 39. But Commerce previously found, and
the An Giang Court affirmed, that it was irrelevant
Court No. 19-00055                                 Page 74
how Hung Vuong maintained its records because
Hung Vuong could have tracked information in the
way Commerce required.42

   There is no reason for the Court to find otherwise
now. Hung Vuong has had even more time to revise its
practices to come into compliance—if, after all, Hung
Vuong had ample notice prior to the 11th administra-
tive review, then it had even more notice prior to this
14th review. The government’s brief states the issue
correctly and succinctly: “. . . [A]lthough this method-
ology may be ‘eminently reasonable’ according to
[Hung Vuong], it was not how Commerce directed
[Hung Vuong] to report its [control numbers] . . . .”
ECF 49, at 37 (emphasis in original).

    Hung Vuong argues on reply that “Commerce’s de-
cision in the eleventh review is not relevant inasmuch
as [Hung Vuong] devised a completely new and more
precise methodology in the current review.” ECF 58,
at 19. The Court disagrees. The decision in the 11th
review remains relevant because it put Hung Vuong
on notice that Commerce, and this Court, would con-
tinue to require Hung Vuong to adhere to Commerce’s
instructions or suffer the consequences of failing to do
so. Hung Vuong essentially admits it opted not to fol-
low Commerce’s instructions and instead “devised” its
own reporting methodology. Whether Hung Vuong be-
lieves that methodology is “more precise” is immate-
rial, as Hung Vuong has admitted it did not report

42This is all the more so if, as Hung Vuong’s counsel stated
at oral argument, it would have been “easy” for Hung
Vuong to comply. See supra note 37.
Court No. 19-00055                              Page 75
information in the required form. Cf. 19 U.S.C.
§ 1677e(a)(2)(B) (referring to a respondent’s failure to
provide information “in the form and manner re-
quested”).

    Moreover, as discussed above, the obligation was on
Hung Vuong to seek permission in advance for using
its own non-compliant methodology, but Hung Vuong
did not do so. Hence, while Hung Vuong’s reply brief
objects that the government “fails to address or ana-
lyze [Hung Vuong’s] information and data showing
that its methodology was reasonable and not distor-
tive,” ECF 58, at 20–21, the government had no obli-
gation to conduct such an analysis, nor was Commerce
obligated to explain why Hung Vuong’s unilateral de-
cision not to follow instructions was unreasonable.
Thus, the Court need not dive into the weeds of Com-
merce’s control number methodology and its overall
meaning in the antidumping duty context. What mat-
ters is that Commerce found that Hung Vuong did not
act to the best of its ability to provide the information
in the form Commerce required. That is enough to sus-
tain Commerce’s decision to apply facts otherwise
available.

            iii.   (a)(2)(C)—significantly       im-
                   peding the proceeding

   Finally, even if the Court were to conclude that sub-
stantial evidence did not permit Commerce’s decision
under either 19 U.S.C. § 1677e(a)(2)(B) or (D), the
Court would alternatively sustain Commerce’s invoca-
tion of § 1677e(a)(2)(C) finding that Hung Vuong had
“significantly impeded” this proceeding for all of the
Court No. 19-00055                                Page 76
same reasons cited above in view of Hung Vuong’s ad-
mission that it did not follow instructions in reporting
its data even though it would have been “easy” to have
done so.43

   Therefore, the Court concludes that substantial ev-
idence in the administrative record permitted Com-
merce to resort to facts otherwise available on the
“control numbers” issue.

         b. Adverse inference

   After determining that it was necessary to resort to
facts otherwise available, Commerce determined that
it was appropriate to apply an adverse inference pur-
suant to 19 U.S.C. § 1677e(b)(1) “because [Hung
Vuong] has failed to cooperate to the best of its ability.”
ECF 25-5, at 32. Commerce found that “[Hung Vuong]
had the records available to it to report accurate [con-
trol numbers] in its U.S. sales and [factors-of-

43 Hung Vuong also repeats its argument that Commerce
violated 19 U.S.C. § 1677m(d) by not “promptly” notifying
Hung Vuong of deficient responses and providing an oppor-
tunity to cure. See ECF 38-1, at 41.
  The Court’s analysis of that argument in the context of
the “customers” issue also applies here. See supra Analysis
Part II.B.2.a. The administrative record shows that Com-
merce discovered the extent of the problems only at verifi-
cation, and Hung Vuong makes no attempt to demonstrate
how Commerce could or should have determined at an ear-
lier date that Hung Vuong’s submissions were deficient
and thereby triggered the “notice-and-opportunity-to-cure”
provision. Because the Court concludes that § 1677m(d) is
inapplicable at the verification stage, Hung Vuong’s argu-
ment fails again here.
Court No. 19-00055                               Page 77
production] databases.” Id. Commerce noted that be-
cause the Court had previously “sustained Com-
merce’s decision to require [Hung Vuong] to maintain
records on a [control number–]specific basis,” Hung
Vuong was an experienced respondent and “should
have taken reasonable steps to keep and maintain full
and complete records documenting the information
that an experienced respondent should anticipate be-
ing called upon to produce.” Id. Commerce concluded
that Hung Vuong’s failure to cooperate resulted in the
company’s databases being unusable for purposes of
calculating an accurate dumping margin. Id.

    As is thoroughly discussed above, Hung Vuong does
not dispute that it did not report control numbers in
the manner required by Commerce. If, as counsel said
at oral argument, it would have been “easy” for Hung
Vuong to comply with Commerce’s instructions, see su-
pra note 37, then there was no excuse for failure to
comply. Hung Vuong has effectively admitted that it
failed to cooperate to the best of its ability. Therefore,
substantial evidence permitted Commerce to conclude
that Hung Vuong failed to cooperate such that an ad-
verse inference was appropriate.

     D. Factors of Production44

       1. Commerce’s findings

   The parties dispute the accuracy of Hung Vuong’s
reported factors of production in two specific ways.


44This discussion corresponds to Commerce’s findings in
ECF 25-5, at 32–35.
Court No. 19-00055                              Page 78
First, Commerce found that Hung Vuong does not
track the number of hours its employees work, but ra-
ther just tracks their attendance, and that the employ-
ees work as many (or as few) hours as are necessary to
process all the fish fillets, without regard to the num-
ber of hours in a working day. ECF 25-5, at 34.

    Second, Commerce found that Hung Vuong’s fac-
tors of production were inaccurate due to an issue with
the weight of fish byproducts. In reporting its factors
of production, Hung Vuong divided the amount of
whole live fish produced or fish byproducts (depending
on the particular factor of production at issue) by the
amount of fish fillets produced, “resulting in a ratio of
whole live fish needed to produce one kg of fillet.” Id.
at 33. Commerce determined there was a problem: “At
verification . . . Commerce discovered that the [period-
of-review] weight total of unsoaked fillets, plus the to-
tal weight of the by-products[,] was many millions of
kgs higher than the total weight of the whole live fish
consumed by [Hung Vuong] during the [period of re-
view]. Put another way, the output was much higher
than the input, which is a mathematical impossibil-
ity.” Id.

   Commerce noted that Hung Vuong was unable to
explain the discrepancy. “This calls into question the
accuracy of all [Hung Vuong’s factors of production],
and not just its whole live fish and by-products [factors
of production], because it is the weight of the fillets
that is the denominator for all of [Hung Vuong’s fac-
tors of production].” Id.
Court No. 19-00055                             Page 79
      2. The administrative record did not
         permit Commerce to apply facts oth-
         erwise available with an adverse in-
         ference as to the fish byproducts por-
         tion of Hung Vuong’s factors of pro-
         duction data.

         a. Facts otherwise available

   In view of its findings regarding Hung Vuong’s fac-
tors of production, Commerce invoked 19 U.S.C.
§ 1677e(a)(1) and (a)(2)(A), (C), and (D) to apply facts
otherwise available as to both labor and fish byprod-
ucts. The Court addresses each in turn.

            i. Labor costs

   Commerce questioned Hung Vuong’s labor factor of
production, noting that Hung Vuong assumes an
eight-hour workday but does not actually track the
number of hours its personnel work. Commerce sought
to probe the accuracy of the eight-hour day estimate
but was unable to do so, and Commerce further noted
that at verification the plaintiffs stated that workers
are paid based on their production and work as many
hours as are needed to process all the fish fillets. See
ECF 25-5, at 34.

   In response, Hung Vuong contends Commerce
should have applied a presumption of an eight-hour
workday, citing a Federal Register notice:

   The Department [i.e., Commerce] selects from
   the following categories in the following hierar-
   chy: (1) per hour; (2) per day; (3) per week; or
Court No. 19-00055                                 Page 80
   (4) per month. Where data is not available on a
   per-hour basis, the Department converts that
   data to an hourly basis based on the premise that
   there are 8 working hours per day, 5.5 working
   days a week, and 24 working days per month.

Antidumping Methodologies in Proceedings Involving
Non-Market Economies: Valuing the Factor of Produc-
tion: Labor, 76 Fed. Reg. 36,092, 36,094 n.4 (Dep’t
Commerce June 21, 2011) (emphasis added), cited in
ECF 38-1, at 44.

    At oral argument, the Court asked the govern-
ment’s counsel why Commerce did not apply this pre-
sumption in this case. Counsel explained that verifica-
tion revealed that Hung Vuong’s workers have no fixed
schedule—one day, they might work 13 hours,
whereas another day, they might work two hours, and
it all depends on the size of the pile of fish in front of a
given worker on a given day, such that the concept of
a standard eight-hour workday is simply not how
Hung Vuong operates. ECF 70, at 78:22–81:10.

   Hung Vuong’s pre-verification submissions stated
the company assumes an eight-hour workday, but
Commerce’s final decision notes that

   [a]t verification [Commerce] attempted to deter-
   mine whether this was an accurate estimate, but
   rather than stating that the regular work day at
   [Hung Vuong] was eight hours, we found that
   Hung Vuong does not track workers at all, just
   attendance. [Hung Vuong] stated that workers
   are paid based on their production, and assumes
Court No. 19-00055                                 Page 81
     workers work an eight hour day, but also admit-
     ted that workers work until there are no more
     fillets to process.

ECF 25-5, at 34. The verification report also noted that
“pay is based on results, not hours,” that “[c]ompany
officials stated that whenever raw material deliveries
are finished for the day, and there is nothing left to
process, that is when the day would end,” and that
workers’ timesheets included a code reflecting double
shifts. ECF 61-1, at 927. Based on all the foregoing,
Commerce found that “we cannot assume that an eight
hour work day is a reasonable estimate of the number
of hours worked.” ECF 25-5, at 34.

   In sum, Commerce’s point is that the administra-
tive record did not allow Commerce to verify the accu-
racy of Hung Vuong’s reported labor factor of produc-
tion. See id. at 35 (“[W]e cannot verify that its basis for
reporting labor hours is accurate.”). The Court con-
cludes that substantial evidence permitted Commerce
to reach that conclusion and to invoke 19 U.S.C.
§ 1677e(a)(2)(D) to apply facts otherwise available.45




45As discussed above in connection with the customers is-
sue, see supra Analysis Part II.B.2.a., the Court concludes
that 19 U.S.C. § 1677m(d) does not apply in the verification
context, but even if it did apply, Commerce’s statutory
deadline for completing its work would have made it im-
practicable for Commerce to provide Hung Vuong the op-
portunity to remedy the deficiency.
Court No. 19-00055                                Page 82
             ii. Fish byproducts

   The government and the intervenors both note that
at verification, Commerce discovered a discrepancy be-
tween the input—whole live fish—and the output—
fish fillets and byproducts—in which the output
weighed several million kilograms more than the in-
put.46 Commerce noted that this is “a mathematical
impossibility” and stated that when the personnel con-
ducting verification asked Hung Vuong to explain the
discrepancy, Hung Vuong could not do so and simply
said the “math was not exact” and the numbers were
correct. ECF 25-5, at 33. Commerce found this discrep-
ancy rendered all of Hung Vuong’s factors of produc-
tion unreliable. Id.

    Hung Vuong argues that the discrepancy between
the input and output weights occurs because the pro-
duction process involves throwing fish byproducts on
the floor, where they are exposed to some unknown
amount of water that accumulates with the byproducts
when they are cleaned up off the floor. ECF 38-1,
at 42–43. Commerce’s final decision contended that
Hung Vuong’s post-verification briefing “attempts to
explain away this discrepancy as water weight gain by
the by-products,” and Commerce questioned this argu-
ment because Hung Vuong “has never claimed that it
soaks its by-products to add to their weight, and there
is no compelling evidence on the record to support such
a conclusion.” ECF 25-5, at 33. Commerce suggested

46In the interest of comparing this figure to more familiar
measurements, the Court observes that a kilogram is
equivalent to 2.20462 U.S. pounds.
Court No. 19-00055                              Page 83
that “there may be little need for [Hung Vuong] to soak
its fillets because they too might naturally absorb wa-
ter like its by-products.” Id.

   At oral argument, the Court asked whether the ad-
ministrative record prior to the post-verification brief-
ing demonstrated that Hung Vuong’s explanation was
not simply a post hoc rationalization as suggested by
Commerce. ECF 70, at 43:24–45:25. In response, Hung
Vuong submitted two excerpts from the administra-
tive record.

   The first is an excerpt from Hung Vuong’s response
to Commerce’s Supplemental Section D questionnaire,
in which Hung Vuong explained as follows:

   It is common industry practice and well under-
   stood within the industry that byproducts must
   be collected and disposed of immediately (to pre-
   vent spoilage, etc.). Thus, the byproducts are col-
   lected as they accumulate, and this also includes
   some amount of water that commingles with the
   byproducts (as part of the overall manufacturing
   process). The byproducts and commingled water
   are collected together into buckets (this includes
   water that collects on the floor along with the by-
   products, etc.). This additional water weight is
   then included as part of the by-product weight
   that is sold to those consuming the by-products.
   As such, the by-product weight actually includes
   both the by-products and the weight of water col-
   lected with the by-products.

ECF 69-1, at 8–9 (emphasis added).
Court No. 19-00055                               Page 84
   The second record excerpt Hung Vuong submitted
consists of a two-page excerpt from its response to Cat-
fish Farmers’ pre-preliminary comments before Com-
merce issued its preliminary determination. Hung
Vuong reiterated the points made in its questionnaire
response and then referred Commerce to the com-
pany’s questionnaire answers, which Hung Vuong said
compared the input and output figures without the
added byproduct water weight. ECF 69-2, at 8 (citing
Exhibit SDQ-41(a) of Hung Vuong’s supplemental Sec-
tion D response).

   Commerce explained that at verification, the on-
site personnel could not explain the discrepancy and
simply said the “math was not exact.” ECF 25-5, at 33.
The Court recognizes the validity of Commerce’s con-
cern that if the “math was not exact,” it calls into ques-
tion the accuracy of Hung Vuong’s reported data. Nev-
ertheless, and critically for present purposes, Com-
merce’s final decision nowhere addressed Hung
Vuong’s explanation of why the byproducts gained wa-
ter weight nor the data Hung Vuong submitted in its
questionnaire answers that the company character-
izes as comparing input and output figures without
the added byproduct water weight.

   In determining whether the administrative record
contains substantial evidence permitting Commerce’s
final decision, the Court must consider evidence that
supports as well as evidence that fairly detracts from
the substantiality of the evidence. Nippon Steel, 337
F.3d at 1379. Because Commerce’s final decision did
not address Hung Vuong’s explanation for the byprod-
ucts’ weight gain, the Court concludes that
Court No. 19-00055                            Page 85
Commerce’s finding on that issue is not supported by
substantial evidence and is therefore not permissible.
See, e.g., SeAH Steel VINA Corp. v. United States, 950
F.3d 833, 846 (Fed. Cir. 2020) (discussing procedural
history of case in which CIT remanded twice, first for
further explanation of Commerce’s findings and again
when Commerce pointed to certain record evidence but
did not address the respondent’s counterarguments);
see also SeAH Steel VINA Corp. v. United States, 269
F. Supp. 3d 1335, 1365 (CIT 2017) (remanding to Com-
merce for second time, noting that Commerce failed to
address respondent’s counterarguments beyond a sin-
gle sentence saying there was no evidence on the rec-
ord supporting respondent’s position, and finding that
“[u]ntil Commerce explains why, despite SSV’s chal-
lenges, its decision is correct, the court cannot find
that Commerce’s decision was consistent with the law
and supported by substantial evidence”).

   Moreover, because Commerce cited this issue as the
basis for discrediting all of Hung Vuong’s factors of
production, ECF 25-5, at 35 (finding all Hung Vuong’s
factors of production unreliable “because the founda-
tion of its reporting is based on a mathematical impos-
sibility”), the Court cannot sustain Commerce’s final
decision despite finding the remainder of Commerce’s
analysis to be supported by substantial evidence and
therefore permissible. At oral argument, counsel for
Catfish Farmers explained that if a respondent (here,
Hung Vuong) cannot support its reported factors of
production, Commerce cannot confirm that the factors
are not understated. This matters because under-
stated factors of production would result in a product
having a lower normal value and, by extension, lower
Court No. 19-00055                              Page 86
dumping margins. Catfish Farmers argued that—as
Commerce found following verification—the issues
with Hung Vuong’s factors of production warranted re-
jecting all of Hung Vuong’s data because the factors of
production are at the heart of Commerce’s dumping
determination. ECF 70, at 85:5–86:18.

   Even accepting all these arguments, however, the
problem is that Commerce rejected all the factors of
production based on its finding that Hung Vuong could
not explain the byproducts’ weight gain, but there is
nothing in the administrative record showing that
Commerce considered (much less addressed) Hung
Vuong’s previously-offered explanation for that issue.
Because Commerce viewed this issue as essential to its
analysis, the Court cannot sustain Commerce’s deci-
sion to apply total facts otherwise available as to Hung
Vuong’s factors of production.

   Commerce failed to address Hung Vuong’s submis-
sion explaining the reason for the water weight gain,
which might have demonstrated that the figures were
not “mathematically impossible.” If, in turn, the ad-
ministrative record contradicted the “mathematically
impossible” conclusion, that would call into question
Commerce’s assumption that the “foundation” of Hung
Vuong’s factors of production reporting was invalid.
Commerce must therefore thoroughly address that is-
sue and reconsider its final decision in view of that is-
sue, including, but not limited to, whether to disallow
the byproduct offset as Hung Vuong suggests, see ECF
58, at 22, and whether to apply partial facts available
instead of total facts available as to the factors of
Court No. 19-00055                              Page 87
production issue. The Court will therefore remand this
matter to Commerce for that purpose.

          b. Adverse facts available

   Invoking 19 U.S.C. § 1677(b) to apply an adverse
inference as to the factors of production issue, Com-
merce found that Hung Vuong had failed to cooperate
to the best of its ability “because the foundation of its
reporting is based on a mathematical impossibility.”
ECF 25-5, at 35. Thus, on remand, in addition to re-
considering Hung Vuong’s original submission on the
byproduct issue, Commerce is to consider the extent to
which its conclusion as to that submission affects its
decision on the adverse inference as to the factors of
production, including whether a partial or total ad-
verse inference is justified, and is to thoroughly ex-
plain the reason for its decision on that issue in the
remand determination.

     E. The Court Is Required to Remand Com-
        merce’s Decision to Apply “Total AFA.”47

   After addressing the four specific issues discussed
above, Commerce applied what it called “Total AFA.”
As discussed above, see supra Statutory and Regula-
tory Background Part B.4., “AFA” is jargon for Com-
merce using “an inference that is adverse to the inter-
ests of that party in selecting from among the facts
otherwise available.” 19 U.S.C. § 1677e(b)(1)(A). The
Court’s analysis up to this point has discussed


47This discussion corresponds to Commerce’s findings in
ECF 25-5, at 35–36.
Court No. 19-00055                                 Page 88
whether the administrative record permitted Com-
merce’s resort to “facts otherwise available” and “ad-
verse inferences” as to four particular issues. The anal-
ysis of Commerce’s “Total AFA” discussion, in con-
trast, focuses on the case as a whole—whether sub-
stantial evidence in the administrative record permit-
ted Commerce to apply “Total AFA.”

    Commerce cited the “many deficiencies listed
above” as the basis for applying some level of facts oth-
erwise available with an adverse inference. ECF 25-5,
at 35. Commerce stated that its findings demonstrated
that Hung Vuong “failed to cooperate to the best of its
ability by not providing complete and accurate re-
sponses to Commerce’s requests for information in the
form and manner request [sic], significantly impeded
the proceeding, and provided information which could
not be verified. In addition, certain necessary infor-
mation is missing from the record.” Id. Commerce
therefore tied the deficiencies it identified in Hung
Vuong’s questionnaire answers—which were the basis
for using “facts otherwise available”—to Hung Vuong’s
failure to cooperate “by not acting to the best of its abil-
ity to comply with a request for information from”
Commerce, which is the statutory prerequisite for ap-
plication of an adverse inference. 19 U.S.C.
§ 1677e(b)(1).

   Commerce then considered whether it should apply
“partial” or “total” facts otherwise available with an
adverse inference. Commerce found that Hung
Vuong’s failure to cooperate rendered the company’s
questionnaire answers completely unreliable and un-
usable such that “we cannot accurately calculate a
Court No. 19-00055                               Page 89
dumping margin for [Hung Vuong] pursuant to section
773(a) of the Act [i.e., 19 U.S.C. § 1677b(a)].” ECF 25-5,
at 35. Commerce further found that “[t]he use of par-
tial AFA is not appropriate because the missing infor-
mation, i.e., data needed to calculate [Hung Vuong’s]
dumping margin, is core to our analysis and it would
be unduly difficult to apply partial AFA by selecting
from the facts available to remedy each of the deficien-
cies that impact each sale.” Id. at 36.

   “Depending on the severity of a party’s failure to
respond to a request for information and failure to co-
operate to the best of its ability, Commerce may select
either partial or total AFA.” Fresh Garlic Producers
Ass’n v. United States, 121 F. Supp. 3d 1313, 1324 (CIT
2015). The Federal Circuit has suggested that “par-
tial” application may be appropriate where deficien-
cies are limited to particular portions of the adminis-
trative record such that Commerce can use other por-
tions of the respondent’s submissions. See Mukand,
Ltd. v. United States, 767 F.3d 1300, 1307–08 (Fed.
Cir. 2014). This rule exists because Commerce is to use
“facts otherwise available” to fill in actual gaps in the
administrative record, Bebitz Flanges Works Private
Ltd. v. United States, 433 F. Supp. 3d 1309, 1317 (CIT
2020), and the statute allows Commerce to employ an
adverse inference only in the process of “selecting from
among the facts otherwise available,” 19 U.S.C.
§ 1677e(b)(1)(A).

    But the “use of partial facts available is not appro-
priate when the missing information is core to the an-
tidumping analysis and leaves little room for the sub-
stitution of partial facts without undue difficulty.”
Court No. 19-00055                             Page 90
Mukand, 767 F.3d at 1308. Instead, a “total” applica-
tion “is used by Commerce in situations where none of
the reported data is reliable or usable. . . . Commerce
can ignore all data submitted where the bulk of it is
determined to be flawed and unreliable.” Zhejiang Du-
nan Hetian Metal Co. v. United States, 652 F.3d 1333,
1348 (Fed. Cir. 2011).

    Here, Commerce did make a finding that the prob-
lems it had with the administrative record were “core”
to the Department’s analysis and that it would be “un-
duly difficult” to do anything other than to apply total
facts otherwise available with an adverse inference.
However, for the reasons discussed above, it is unclear
from the existing record whether there was substan-
tial evidence permitting Commerce to resort to facts
otherwise available—and, by extension, an adverse in-
ference—on (1) the customer relationship issue due to
its failure to give Hung Vuong notice of the customers’
failure to answer Commerce’s questionnaires and
(2) the factors of production issue due to Commerce’s
failure to address Hung Vuong’s original submission
on the water weight gain of the fish byproducts.

   The Court is therefore required to vacate Com-
merce’s application of “total AFA” in view of those two
issues. On remand, Commerce must reconsider
whether (1) its failure to give Hung Vuong notice of its
customers’ failure to answer Commerce’s question-
naires and (2) its reassessment of the byproducts issue
would allow for application of “partial AFA” and must
thoroughly explain its rationale for whatever conclu-
sion it reaches.
Court No. 19-00055                              Page 91
     F. The Rate Commerce Applied Must Be
        Reconsidered on Remand.48

    After finding it appropriate to apply facts otherwise
available with an adverse inference, Commerce looked
to the prior administrative reviews of the antidumping
order at issue in this case and selected the highest rate
applied to any respondent, $3.87 per kilogram.
ECF 25-5, at 37. Hung Vuong objects to the assigned
rate as “arbitrarily punitive,” ECF 38-1, at 47, and con-
tends that Commerce needed to explain why it did not
choose some other lower rate. Hung Vuong does ap-
pear to concede, however, that the purpose of applying
an adverse inference is to ensure that a party does not
benefit from its own lack of cooperation. Id. at 48.

   The Court need not address either Hung Vuong’s
objections to the rate or the government’s arguments
in support of it. Because the Court must remand this
matter to Commerce for further consideration of the
customer relationships issue as discussed supra in
Analysis Part II.B.2.a.–b. and Hung Vuong’s byprod-
uct data as discussed supra in Analysis Part
II.D.2.a.ii., the Court cannot sustain Commerce’s ap-
plication of the $3.87/kg rate in this case. On this rec-
ord, the Court is unable to determine whether Com-
merce permissibly applied a total adverse inference.
Accordingly, Commerce is to reconsider the rate on re-
mand in conjunction with its reconsideration of the




48This discussion corresponds to Commerce’s findings in
ECF 25-5, at 36–37.
Court No. 19-00055                              Page 92
customer questionnaire and byproduct issues and the
total adverse inference.

                          ***

                        Order

   For all the foregoing reasons, the Court remands
this matter to Commerce for further proceedings con-
sistent with this opinion. Accordingly, upon consider-
ation of all papers and proceedings in this action, it is
hereby

   ORDERED that Plaintiff’s motion for judgment on
the agency record (ECF 38) is GRANTED IN PART
AND DENIED IN PART, and it is further

    ORDERED that this case is REMANDED to the
Department of Commerce with instructions that the
Department reconsider (1) its findings on Hung
Vuong’s relationship with its customers in view of
Commerce’s failure to comply with its obligations un-
der 19 U.S.C. § 1677m(d) to notify Hung Vuong of de-
ficiencies in the customers’ questionnaire answers and
to provide an opportunity to remedy them, (2) its find-
ings on the Hung Vuong Group’s byproduct data and
the effect those findings have on Commerce’s overall
decision, and (3) the antidumping rate applied to the
Hung Vuong Group in view of the reconsideration of
the two foregoing issues, and it is further

   ORDERED that this case will proceed with the fol-
lowing schedule:
Court No. 19-00055                              Page 93
   1. Commerce must file its remand determination
on or before 120 days after the date of entry of this
opinion and order;

   2. Commerce must file the administrative record
on or before 14 days after the date on which it files the
remand determination;

   3. The parties’ post-remand comments must be set
in either 13- or 14-point type, except that 12-point type
may be used for footnotes;

   4. Plaintiffs’ comments in opposition to the remand
determination must be filed on or before 30 days after
Commerce files the administrative record;

   5. Defendant’s comments in support of the remand
determination must be filed on or before 30 days after
Plaintiffs file their comments in opposition;

   6. Intervenors’ comments in support of the remand
determination must be filed on or before 15 days after
Defendant files its comments in support and may con-
tain no more than half the word count applicable to
Defendant’s comments pursuant to the Court’s Stand-
ard Chambers Procedures;

   7. The joint appendix must be filed on or before 14
days after the date on which the last comments in sup-
port of the determination are filed, and the Court will
issue an order giving the parties further direction on
how to format the joint appendix and how to cite the
administrative record in their post-remand comments;
and
Court No. 19-00055                               Page 94
   8. Motions for further oral argument, if any, must
be filed on or before the due date for the joint appendix.

Dated: December 3, 2020            /s/ M. Miller Baker
       New York, New York          Judge